 Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.162 Page 1 of 61



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

NAJEE SHARIF WILKINS,

                       Petitioner,                       Case No. 2:20-cv-42

v.                                                       Honorable Paul L. Maloney

CONNIE HORTON,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
 Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.163 Page 2 of 61



                                            Discussion

I.     Factual allegations

               Petitioner Najee Sharif Wilkins is incarcerated with the Michigan Department of

Corrections at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County,

Michigan. Following an eight-day jury trial in the Kent County Circuit Court, Petitioner was

convicted of second-degree murder, in violation of Mich. Comp. Laws § 750.317, and perjury, in

violation of Mich. Comp. Laws § 767A.9. On March 3, 2016, the court sentenced Petitioner to

respective prison terms of 45 to 100 years and 10 to 40 years.

               On March 31, 2020, Petitioner filed his habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in

the prison mailing system on March 31, 2020. (Pet., ECF No. 1, PageID.27.)

               The petition raises twelve grounds for relief, as follows:

       I.      THE TRIAL COURT ABUSED ITS DISCRETION IN ADMITTING
               SIM[I]LAR ACTS OF EVIDENCE UNDER MRE 404(B),
               SPECIFICALLY,   EVIDENCE   OF   SO-CALLED   WITNESS
               TAMPERING AND WITNESS INTIMIDATION AND IN SO DOING
               DENIED    PETITIONER   WILKINS     HIS  GUARANTEED
               FUNDAMENTAL DUE PROCESS SIXTH AND FOURTEENTH
               AMENDMENT RIGHT TO A FAIR TRIAL[.]

       II.     THE TRIAL COURT ABUSED ITS DISCRETION IN ALLOWING
               WITNESS A.D. CHRISTIAN TO TESTIFY THAT HE HAD “HEARD”
               THAT THE VICTIM WAS INVOLVED IN A NEIGHBORHOOD
               FEUD[.]

       III.    [PETITIONER] WAS DEPRIVED OF HIS SIXTH AMENDMENT
               RIGHT OF CONFRONTATION BY THE ADMISSION OF THE
               PRELIMINARY EXAMINATION TESTIMONY OF RODNEY LEWIS
               AND CONSEQUENTLY WAS DENIED HIS FOURTEEENTH
               AMENDMENT RIGHT TO A FAIR TRIAL[.]

       IV.     [PETITIONER] WAS DENIED A FUNDAMENTALLY FAIR TRIAL BY
               IMPROPER VOUCHING BY PROSECUTOR DURING CLOSING

                                                 2
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.164 Page 3 of 61



             ARGUMENT AND BY TESTIMONY OF THE LEAD DETECTIVE AS
             TO WHETHER RODNEY LEWIS AND BILLY WAYNE WELCH HAD
             BEEN CHARGED WITH PERJURY UNDER THE SIXTH AND
             FOURTEENTH AMENDMENTS[.]

     V.      [PETITIONER’S] DUE PROCESS RIGHT TO A FAIR TRIAL AND HIS
             RIGHT    TO    CONFRONTATION    WERE     VIOLATED    BY
             PROSECUTION MISCONDUCT FOR ASKING THE TRIAL COURT
             TO PERMIT ONE OF THE DETECTIVES TO TESTIFY THAT THE
             OTHER WITNESSES HAD REFUSED TO TESTIFY AND THEN
             ASKED THE DETECTIVE WHETHER OTHER WITNESSES HAD
             BEEN CHARGED WITH PERJURY AND THE TRIAL COURT
             COMMITTED      OUTCOME    DETERMINATIVE      ERROR    IN
             PERMITTING THIS TESTIMONY[.]

     VI.     TRIAL COURT ERRED IN REFUSING TO GIVE AN INSTRUCTION
             ON MANSLAUGHTER, EVEN THOUGH THERE WAS EVIDENCE
             THAT THE VICTIM “SWUNG” AT DEFENDANT BEFORE THE
             VICTIM WAS KILLED[.]

     VII.    [PETITIONER] IS ENTITLED TO RE-SENTENCING BECAUSE
             MINIMUM     TERM   WAS    AN  UNREASONABLE    AND
             DISPROPORTIONATE UPWARD DEPARTURE FROM THE
             RE[]COMMENDED GUIDELINES RANGE[.]

     VIII.   [PETITIONER] WAS DEPRIVED OF HIS LIBERTY WITHOUT DUE
             PROCESS OF LAW, IN VIOLATION OF THE STATE AND UNITED
             STATES CONSTITUTIONS WHERE THE EVIDENCE WAS
             INSUFFICIENT BUT THE CONVICTION WAS NEVER THE LESS
             OBTAINED AS A RESULT OF CONSTITUT[ION]ALLY INFIRM AND
             INADMISSABLE EVIDENCE, DENIAL OF CONFRONTATION,
             CROSS-EXAMINATION, PROSECUTORIAL MISCONDUCT AND
             INSUFFICIENT JURY INSTRUCTION[.]

     IX.     [PETITIONER] WAS DENIED HIS STATE AND FEDERAL
             CONSTITUTIONAL RIGHTS, DUE PROCESS AND EQUAL
             PROTECTION OF THE LAW WHERE THE PROSECUTOR
             COMMITTED PROSECUTORIAL MISCONDUCT, DENYING
             [PETITIONER] A FAIR AND IMPARTIAL TRIAL[.]

     X.      [PETITIONER] WAS DENIED HIS STATE AND FEDERAL
             CONSTITUTIONAL RIGHTS TO DUE PROCESS, EQUAL
             PROTECTION OF LAW WHERE THE TRIAL JUDGE GAVE AN
             INSUFFICIENT JURY INSTRUCTION[.]

     XI.     [PETITIONER] WAS DENIED HIS STATE AND FEDERAL
             CONSTITUTIONAL RIGHT TO DUE PROCESS, EQUAL

                                     3
 Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.165 Page 4 of 61



               PROTECTION OF THE LAW[, AND] EFFECTIVE ASSISTANCE OF
               TRIAL COUNSEL, WHERE THE TRIAL COURT ERRONEOUSLY
               MISCALCULATED [PETITIONER’S] OV GUIDELINES SCORES,
               AND THE MISCAL[C]ULATION WAS NOT SUPPORTED BY THE
               FACTS OF THE CASE AS REQUIRED BY LAW[.]

       XII.    [PETITIONER] WAS DENIED HIS STATE AND FEDERAL
               CONSTITUTIONAL RIGHT TO EQUAL PROTECTION, DUE
               PROCESS OF LAW, AND EFFECTIVE ASSISTANCE OF COUNSEL
               UNDER THE SIXTH AND FOURTEENTH AMENDMENT[S] OF THE
               UNITED    STATES    CONSTITUTION[]      AND MICHIGAN
               CONSTITUTION 1963 ARTICLE 1, § 17.20[.]

(Br. in Supp. of Pet., ECF No. 4, PageID.64, 71, 75, 79, 83, 88, 94, 98, 101, 112, 115, 119.)

               The facts underlying Petitioner’s convictions were thoroughly detailed in the 25-

page unpublished opinion of the Michigan Court of Appeals:

       On November 25, 2008, 17-year-old Khiry Walker died from a gunshot wound to
       the head. The fatal shot was fired from behind, shortly after 7:00 p.m., while
       Walker was in the Martin Luther King park in Grand Rapids, Michigan. An
       autopsy was performed the next day and three lead fragments consistent with a .22
       caliber bullet were recovered. The park was covered in snow at the time and the
       police were unable to locate any ballistics evidence during their initial search.
       However, when the snow melted in February 2009, the police returned and
       discovered two .22 caliber casings near the location where Walker’s body was
       found.

       The investigation was hindered from its early stages owing in large part to a lack
       of cooperation from witnesses who might have had knowledge concerning
       Walker’s death. From the few people that were willing to speak about the shooting,
       the police learned that Walker and his friends had been engaged in an ongoing feud
       with another group of local teenagers. Although the witnesses carefully avoided
       placing labels on the nature of these groups, the parties stipulated at trial that
       defendant and Walker were associated with rival street gangs, loosely referred to
       as “Alto” and “Benjamin” based on the streets where their members lived or spent
       time. The Benjamin gang included Walker, Domenque Garmon, and Ravonte
       Chapman. Defendant, Dareyon York, Vondell Davis, Avery Ford, and Billy
       Wayne Welch were identified as members of Alto. Detective Matthew Kubiak
       obtained investigative subpoenas for each of the Alto members in 2009 and elicited
       sworn testimony concerning Walker’s death. In pertinent part, defendant testified
       that he was at York’s house on the evening of November 25, 2008, and did not have
       any information concerning the shooting. Years later, Detective Kubiak received
       information that ultimately lead the prosecutor to charge Ford, York, Davis, and
       defendant with perjury in connection with their investigative subpoena testimony.


                                                4
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.166 Page 5 of 61



     In the wake of the perjury charges, Ford and York recanted their previous testimony
     and implicated defendant in Walker’s murder.

     At trial, Walker’s family and friends established that he took the bus to Benjamin
     Street on the night of his death, intending to go to Garmon’s house. York testified
     that he agreed to meet defendant at the bus stop near the southwest corner of the
     park on the night of the shooting to confront Walker. When Walker disembarked
     from the bus, he saw defendant, “threw a little punch,” and then ran toward the
     park. According to York, defendant pursued Walker with a .22 caliber Ruger in
     hand and fired two shots at the ground while yelling for Walker to stop. Walker
     continued to run and defendant shot in his direction twice more. York did not see
     Walker fall to the ground, but recalled that defendant got very upset and kept
     saying, “He fell.” Relevant cell phone records introduced at trial were consistent
     with York’s explanation of the events surrounding Walker’s death.

     Arthur Brown also corroborated much of York’s testimony. Brown was driving
     through the neighborhood at the time of the shooting when he saw two people
     chasing a young man, heading in the direction of the park pool. He recognized the
     two pursuers as defendant and York and indicated that they were both armed,
     though only defendant fired at Walker. Brown also testified about a conversation
     he had with defendant several weeks later in which defendant said, “[H]e just had
     a beef with the young man. He did what he had to do.” Defendant said that he
     “laid [Walker] down,” which Brown understood to mean that defendant took
     Walker’s life. Several other witnesses described the ongoing feud between the Alto
     and Benjamin gangs and defendant’s possession of a .22 caliber handgun around
     the time of the shooting. Others reported conversations with defendant in which he
     tacitly acknowledged his responsibility for Walker’s death.

     Of particular importance to this appeal, the prosecutor also presented extensive
     evidence showing that defendant and his brother, Cortez Wilkins, had threatened
     several witnesses or otherwise interfered with their testimony. For instance, after
     York was charged with perjury, Cortez visited him in jail at defendant’s request
     and advised him to “stay strong” and “take the Fifth.” At trial, York confirmed that
     Cortez was insinuating he should continue to lie for defendant, as Cortez was aware
     that York’s earlier testimony was untrue. York also recalled that when he talked to
     defendant about the investigative subpoenas in 2009, defendant said he knew
     people that could harm York’s family. Brown did not detail the threats or
     intimidation he had experienced, but stated that he had been “harmed” and placed
     in protective custody in connection with the case. The prosecutor introduced
     recorded phone calls and jail visits evidencing attempts to interfere with witness
     testimony, as well as two letters defendant penned to Cortez, one of which read, in
     pertinent part:

         What’s happening, Big Bro. Well, to start you know that N***a can’t
         make it to no trial. You’ll be off parole about time that comes about. But
         it might not have to go to that extent. A few threats to the family such as
         Tony, his BM, kids, et cetera. If it was vice versa, I would make it clear

                                              5
    Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.167 Page 6 of 61



              that he either switch his story or ain’t no limits. Somebody getting
              touched. Just be extra careful how you do things, and do your dirt all on
              your lonely. Trust no one. Try to get in touch with my Bro, Antwan on
              that tip. Shooter for real.

                                                        ***

                 . . . And you know a couple dollars to some young n****s to spray up
              a n***a residence can scare a n***a straight. They doing that s**t for free
              out there. Ask Precious about that 61st District website, and you can get
              addresses to anyone. Anyways, make sure you stay on point with them
              Diplomat n****s. Keep them sayin’ and keep supporting them. What we
              about to put in motion gonna be for the lawyers.

         Unsurprisingly, several witnesses were extremely hesitant to testify and agreed to
         do so with reluctance, while Billy Wayne Welch and Rodney Lewis unequivocally
         refused to testify at all.

People v. Wilkins, No. 332470, 2017 WL 4158023, at *1-2 (Mich. Ct. App. Sept. 19, 2017). “The

facts as recited by the Michigan Court of Appeals are presumed correct on habeas review pursuant

to 28 U.S.C. § 2254(e)(1).” Shimel v. Warren, 838 F.3d 685, 688 (6th Cir. 2016).1

                  After eight days of trial, the jury found Petitioner not guilty of first-degree

premeditated murder, but guilty of second-degree murder and perjury. Petitioner was sentenced

on March 3, 2016.

                  Petitioner appealed his convictions and sentences to the Michigan Court of

Appeals, collectively raising in the brief filed by counsel and his pro per supplemental brief2 the

same twelve grounds he presents in his habeas application. The court of appeals rejected all


1
  Petitioner makes no challenge to the evidence recited by the court of appeals. Indeed, Petitioner’s brief contains a
description of the testimony and evidence that is not inconsistent with the court of appeals’ summary. This Court
therefore accepts as true the facts found by the court of appeals. See 28 U.S.C. § 2254(e)(1) (presumption of
correctness is accorded state-court findings of fact, which must be overcome by clear and convincing evidence);
Sumner v. Mata, 449 U.S. 539, 546 (1981) (presumption of correctness applies to appellate-court findings); Smith v.
Jago, 888 F.2d 399, 407 n.4 (6th Cir. 1989) (same).
2
  Under Mich. Administrative Order No. 2004-6, “[w]hen a defendant insists that a particular claim or claims be raised
on appeal against the advice of counsel, counsel shall inform the defendant of the right to present the claim or claims
in propria persona.” Id. The rule also requires defendant’s appellate counsel to provide procedural advice and clerical
assistance to the defendant in preparing the supplemental brief. The brief must be filed within 84 days of the
appellant’s original brief filed by counsel.

                                                          6
 Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.168 Page 7 of 61



appellate grounds and affirmed the convictions and sentences on September 19, 2017. Petitioner

sought leave to appeal to the Michigan Supreme Court, raising the same twelve issues presented

to the court of appeals. The supreme court denied leave to appeal on July 27, 2018, because it was

not persuaded that the questions presented should be reviewed by the court. The supreme court

denied reconsideration on October 30, 2018.

               Petitioner filed a petition for writ of certiorari to the United States Supreme Court.

The Supreme Court denied the writ on April 16, 2019. (Pet., ECF No. 1, PageID.7.) Petitioner

timely filed his habeas petition on March 31, 2020, by placing it in the prison mailing system. (Id.,

PageID.27.)

II.    AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,
                                                 7
 Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.169 Page 8 of 61



655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words, “[w]here

the precise contours of the right remain unclear, state courts enjoy broad discretion in their

adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is



                                                   8
 Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.170 Page 9 of 61



presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

Cir. 1989).

III.   Grounds I, II, & III: Evidentiary Issues

               In his first three grounds for habeas relief, Petitioner raises questions about

evidence that was presented at his trial. In Ground I, he argues that the trial court erred in admitting

evidence of witness tampering and intimidation, in violation of Petitioner’s right to due process

and a fair trial under the Sixth and Fourteenth Amendments. In Ground II, Petitioner contends that

the trial court abused its discretion in allowing witness A.D. Christian to testify that he “heard”

that Petitioner was involved in a neighborhood feud, in violation of Petitioner’s right to due

process. In Ground III, Petitioner asserts that he was denied his rights under the Confrontation

Clause of the Sixth Amendment by the admission of the preliminary examination testimony of

Rodney Lewis.

       A.      Witness tampering and intimidation

               Petitioner complains that the trial court erred in admitting evidence of witness

tampering, in violation of Michigan Rule of Evidence 404(b). Petitioner contends that the

evidence was improperly used to prove his character and to suggest that Petitioner acted in

conformity with that character. Defense counsel objected to the admission of the evidence, but

the trial court held that the evidence was relevant and not unfairly prejudicial.

               The Michigan Court of Appeals thoroughly addressed the admissibility of the

evidence under Mich. R. Evid. 404(b), concluding that the evidence was properly admitted for a

                                                   9
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.171 Page 10 of 61



non-propensity purpose—“to show [Petitioner’s] guilty state of mind and to corroborate the

truthfulness of witnesses who were reluctant to testify.” Wilkins, 2017 WL 4158023, at *3. The

court also held that the evidence was highly relevant for the same two purposes and was not

unfairly prejudicial. Id. The court therefore concluded that the evidence was properly admitted

under Mich. R. Evid. 404(b). The Court did not address whether admission of the evidence

violated due process. Id.

               To the extent that Petitioner argues that the state court misapplied Mich. R. Evid.

404(b), his claim fails to state a cognizable issue on habeas review. The extraordinary remedy of

habeas corpus lies only for a violation of the Constitution. 28 U.S.C. § 2254(a). As the Supreme

Court explained in Estelle v. McGuire, 502 U.S. 62 (1991), an inquiry whether evidence was

properly admitted or improperly excluded under state law “is no part of the federal court’s habeas

review of a state conviction [for] it is not the province of a federal habeas court to re-examine

state-court determinations on state-law questions.” Id. at 67-68. Rather, “[i]n conducting habeas

review, a federal court is limited to deciding whether a conviction violated the Constitution, laws,

or treaties of the United States.” Id. at 68. The Sixth Circuit repeatedly has recognized “‘that a

state court’s interpretation of state law, including one announced on direct appeal of the challenged

conviction, binds a federal court sitting in habeas corpus.’” Stumpf v. Robinson, 722 F.3d 739,

746 n.6 (6th Cir. 2013) (quoting Bradshaw v. Richey, 546 U.S. 74, 76 (2005)); see also Thomas v.

Stephenson, 898 F.3d 693, 700 n.1 (6th Cir. 2018) (same). Therefore, this Court is bound by the

Michigan Court of Appeals’ application of Mich. R. Evid. 404(b).

               Moreover, state-court evidentiary rulings cannot rise to the level of due process

violations unless they offend some principle of justice so rooted in the traditions and conscience

of our people as to be ranked as fundamental. Seymour v. Walker, 224 F.3d 542, 552 (6th Cir.



                                                 10
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.172 Page 11 of 61



2000) (quotation omitted); accord Coleman v. Mitchell, 268 F.3d 417, 439 (6th Cir. 2001); Bugh

v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). This approach accords the state courts wide latitude

in ruling on evidentiary matters. Seymour, 224 F.3d at 552 (6th Cir. 2000). Further, under the

AEDPA, the court may not grant relief if it would have decided the evidentiary question

differently. The court may only grant relief if Petitioner is able to show that the state court’s

evidentiary ruling was in conflict with a decision reached by the Supreme Court on a question of

law or if the state court decided the evidentiary issue differently than the Supreme Court did on a

set of materially indistinguishable facts. Sanders v. Freeman, 221 F.3d 846, 860 (6th Cir. 2000).

               Petitioner has not met this difficult standard. There exists no clearly established

Supreme Court precedent holding that a state court violates the Due Process Clause by permitting

propensity evidence in the form of other bad acts evidence. In Estelle, the Supreme Court declined

to reach the question of whether the admission of prior acts evidence violated due process. 502

U.S. at 75. The Estelle Court stated in a footnote that, because it need not reach the issue, it

expressed no opinion as to whether a state law would violate due process if it permitted the use of

prior crimes evidence to show propensity to commit a charged crime. Id. at 75 n.5. While the

Supreme Court has addressed whether prior acts testimony is permissible under the Federal Rules

of Evidence, see Old Chief v. United States, 519 U.S. 172 (1997); Huddleston v. United States,

485 U.S. 681 (1988), it has not explicitly addressed the issue in constitutional terms. The Sixth

Circuit has found that “[t]here is no clearly established Supreme Court precedent which holds that

a state violates due process by permitting propensity evidence in the form of other bad acts

evidence.” Bugh, 329 F.3d at 512.

               Because the Supreme Court has never found that the admission of evidence of other

bad acts violates due process, the state court’s decision was “far from” an unreasonable



                                                11
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.173 Page 12 of 61



determination of the facts in light of the evidence presented. Clark v. O’Dea, 257 F.3d 498, 502

(6th Cir. 2001); see also Bugh, 329 F.3d at 512. Petitioner therefore is not entitled to relief on his

first habeas ground.

       B.      Admission of hearsay testimony by witness Christian

               Petitioner asserts that the trial court improperly allowed witness A.D. Christian to

testify that he “heard” about the neighborhood feud between the Benjamin and Alto gangs or

groups. Petitioner contends that the statement should have been stricken as inadmissible hearsay.

               The Michigan Court of Appeals found that Christian subsequently explained that

his knowledge was based both on what others had told him and on what he had personally

observed. As a result, the court of appeals held, reasonable people could disagree about whether

the testimony was based on hearsay, so the trial court’s decision to admit the evidence was not

clearly erroneous. In addition, the court reasoned, even if the complained-of testimony was

hearsay, it was harmless, in light of the testimony from multiple witnesses with personal

knowledge about the series of altercations between the two gangs, beginning in 2006. Wilkins,

2017 WL 4158023, at *4.

               As previously discussed, the court of appeals’ determination that the evidence was

properly admitted under the state hearsay rule is binding on this Court. Stumpf, 722 F.3d at 746 n.6

(quoting Bradshaw, 546 U.S. at 76). Moreover, Petitioner has not demonstrated that the admission

of Christian’s statement violated a federal constitutional right.

               Although in some circumstances, the Confrontation Clause may be implicated by

the admission of hearsay testimony, see Bugh, 329 F.3d at 506 (discussing Maryland v. Craig, 497

U.S. 836, 846 (1990); Idaho v. Wright, 497 U.S. 805, 817-23 (1990); United States v. Owens, 484

U.S. 554 (1988); and Ohio v. Roberts, 448 U.S. 56, 65 (1980)), the Supreme Court has never

recognized that the constitution is violated by the admission of unreliable hearsay evidence. Desai
                                                 12
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.174 Page 13 of 61



v. Booker, 732 F.3d 628, 630-31 (6th Cir. 2013). Instead, the Supreme Court has merely “h[e]ld

out the possibility that ‘the introduction’ of ‘evidence’ in general could be ‘so extremely unfair

that its admission violates fundamental conceptions of justice.’” Id. at 631 (quoting Dowling v.

United States, 493 U.S. 342, 352 (1990)). Such a standard is highly general. “‘The more general

the rule, the more leeway courts have in reaching outcomes in case-by-case determinations,’—

and, it follows, the less likely a state court’s application of the rule will be unreasonable.” Id.

(quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). “Where, as here, a state court

reasonably rejects a rule urged by the claimant but yet to be adopted by the Supreme Court, it does

not unreasonably apply established federal law.” Id. at 632 (citing Knowles v. Mirzayance, 556

U.S. 111, 122 (2009)). Accordingly, Petitioner is not entitled to relief on Ground II of his petition.

         C.       Violation of Confrontation Clause

                  Petitioner argues in his third habeas ground that the trial court improperly admitted

the preliminary examination testimony of Rodney Lewis. He argues, as he did in the Michigan

appellate courts, that the admission of Lewis’ preliminary-examination testimony violated

Michigan Rule of Evidence 804 and the Confrontation Clause.

                  The Michigan Court of Appeals thoroughly addressed Petitioner’s claim, finding

that the testimony was properly admitted under Mich. R. Evid. 804(b)(1), because Lewis was

unavailable within the meaning of Mich. R. Evid. 804(a). In addition, the court held that Petitioner

had not preserved his claim that he was denied his rights under the Confrontation Clause, because

his trial objection had been solely directed to the violation of the hearsay rule.3 Nevertheless,


3
  “If a petitioner does not satisfy the procedural requirements for bringing an error to the state court’s attention—
whether in trial, appellate, or habeas proceedings, as state law may require—procedural default will bar federal
review.” Magwood v. Patterson, 561 U.S. 320, 340 (2010); see also Ylst v. Nunnemaker, 501 U.S. 797, 801 (1991);
Engle v. Isaac, 456 U.S. 107 (1982). Petitioner’s confrontation claim appears to be procedurally defaulted because
he failed to raise the issue in the trial court. It is clear that the contemporaneous objection rule was well-established
at the time of Petitioner’s trial. See, e.g., People v. Carines, 597 N.W.2d 130, 139 (Mich. 1999); People v. Stanaway,
521 N.W.2d 557, 579 (Mich. 1994) (citing cases); People v. Kelly, 378 N.W.2d 365, 369-70 (Mich. 1985). As a result,

                                                          13
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.175 Page 14 of 61



applying plain-error review, the court concluded that Petitioner’s confrontation claim was

meritless.

         MRE 804 provides a number of hearsay exceptions that are only applicable if the
         declarant is unavailable. For instance, “MRE 804(b)(1) excepts from the rule
         against hearsay a witness’s prior testimony given under oath and subject to cross-
         examination by the opposing party if . . . the witness is unavailable to testify . . . .”25
         A declarant is considered unavailable if he “persists in refusing to testify
         concerning the subject matter of the declarant’s statement despite an order of the
         court to do so . . . .”26

         At the outset of the fifth day of trial, the prosecutor learned that Lewis was no longer
         willing to participate in the trial. Outside of the jury’s presence, the court explained
         to Lewis that he had been subpoenaed to testify and asked if he was willing to take
         the stand. Lewis unequivocally refused to be sworn, saying: “No, man, I been
         gettin’ threats that I’m going to be max’d out if I don’t testify. I’m straight, man.
         Nope. I’m to the - - I’m tellin’ the prosecutor and the detective, I’m gone, man. I
         ain’t gotta testify. Nope. Straight.” Given his adamant refusal, the trial court
         properly concluded that Lewis was unavailable under MRE 804(a)(2).

         Defendant cites this statement as evidence that Lewis was not unavailable because
         his refusal to testify was prompted by threats from the prosecutor. Although
         Lewis’s statement is admittedly ambiguous, defendant’s argument rests on an
         illogical interpretation. Why would Lewis take the very action, i.e., refusing to
         testify, that would supposedly result in negative repercussions? Moreover, the
         record suggests that the threats Lewis referred to were more likely instigated by
         defendant, rather than the prosecutor. Lewis’s recalcitrance arose after the court
         learned that defendant had been pressuring another witness in the courthouse
         holding cell during the trial. Additionally, the prosecutor had previously received
         permission to introduce evidence that defendant fired a gun at Lewis in 2009 after
         learning that Lewis was cooperating with the police investigation.27

         Defendant also argues that Lewis’s former testimony was inadmissible because
         defense counsel’s cross-examination of Lewis was inadequate owing to the fact that

in order to be excused from his procedural default, Petitioner must demonstrate either (1) cause for his failure to
comply with the state procedural rule and actual prejudice flowing from the violation of federal law alleged in his
claim, or (2) that a lack of federal habeas review of the claim will result in a fundamental miscarriage of justice. See
House v. Bell, 547 U.S. 518, 536 (2006); Coleman v. Thompson, 501 U.S. 722, 750 (1991); Murray v. Carrier, 477
U.S. 478, 495 (1986); Hicks, 377 F.3d at 551-52.
Nevertheless, the Supreme Court has held that federal courts are not required to address a procedural-default issue
before deciding against the petitioner on the merits. See Hudson v. Jones, 351 F.3d 212, 216 (6th Cir. 2003) (citing
Lambrix v. Singletary, 520 U.S. 518, 525 (1997) (“Judicial economy might counsel giving the [other] question priority,
for example, if it were easily resolvable against the habeas petitioner, whereas the procedural-bar issue involved
complicated issues of state law.”). Where, as here, the procedural default issue raises more questions than the case on
the merits, the Court will skip the procedural-default analysis. See Hudson, 351 F.3d at 215-16; Binder v. Stegall, 198
F.3d 177, 178 (6th Cir. 1999).

                                                          14
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.176 Page 15 of 61



     a substantial portion of the discovery materials were not available to defense
     counsel at the time of the preliminary examination. Former testimony of an
     unavailable witness is admissible if it was taken at “another hearing” and the party
     against whom it is offered had an “opportunity and similar motive to develop the
     testimony.”28 Additionally, the testimony of an unavailable witness who was
     subject to cross-examination at the time of the former testimony generally comports
     with the constitutional protection afforded by the Confrontation Clause.29 It is
     undisputed that Lewis’s prior testimony was taken at “another hearing,” and that
     defense counsel cross-examined Lewis at the time. In reviewing the adequacy of
     the opposing party’s opportunity and motive to develop former testimony, this
     Court considers:

         (1) whether the party opposing the testimony “had at a prior proceeding
         an interest of substantially similar intensity to prove (or disprove) the same
         side of a substantially similar issue”; (2) the nature of the two proceedings-
         both what is at stake and the applicable burden of proof; and (3) whether
         the party opposing the testimony in fact undertook to cross-examine the
         witness (both the employed and available but forgone opportunities).[30]

     Here, Lewis’s former testimony was taken at defendant’s preliminary examination,
     the purpose of which was to determine whether there was probable cause to believe
     that Walker had been murdered and that defendant was the person who killed him.31
     To justify binding defendant over for trial, the prosecutor was only required to
     present enough evidence concerning each element of the charged offenses to lead
     “a person of ordinary prudence and caution to conscientiously entertain a
     reasonable belief of [defendant’s] guilt.”32 Thus, the prosecution’s burden of proof
     at the preliminary examination was lower than its burden at trial, where it was
     obligated to prove every element of the charged offenses beyond a reasonable
     doubt.33

     Nonetheless, the focus of the inquiry concerning the adequacy of previous cross-
     examination is highly fact-sensitive,34 such that the differing burdens of proof
     involved in these proceedings are not dispositive. Importantly, defense counsel
     employed the same strategy at the preliminary examination as he did at trial, i.e.,
     casting doubt on the credibility of the prosecution’s witnesses and emphasizing the
     inconsistencies among their stories.35 To that end, defense counsel elicited
     testimony from Lewis admitting that he hoped to “get something” for testifying
     against defendant. Defense counsel also propounded questions that forced Lewis
     to reiterate the areas of his testimony that conflicted with other evidence.
     Defendant’s reliance on the mere fact that defense counsel did not have all the
     discovery materials at the time of the preliminary examination is unpersuasive
     because the same is true of nearly every criminal prosecution during the early stages
     of the case, and courts have routinely upheld the admissibility of preliminary
     examination testimony at subsequent trials.36 Although the timing of the
     preliminary examination could interfere with a defendant’s right to cross-examine
     a witness in some circumstances, defendant’s cross-examination of Lewis in this
     case was adequate. Moreover, for the reasons set forth in Section IV of this opinion,

                                              15
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.177 Page 16 of 61



     defendant forfeited the protection of the Confrontation Clause as it relates to Lewis
     by intimidating him into silence.

     In any event, defendant cannot demonstrate that Lewis’s prior testimony affected
     his substantial rights or the outcome of the trial. Defendant contends that if defense
     counsel had more information at the time of the preliminary examination, he would
     have questioned Lewis further about his contention that Davis was present at the
     shooting, as this assertion was contrary to the testimony of the only two
     eyewitnesses. However, York and Brown both testified at the preliminary
     examination before Lewis took the stand, and both indicated that defendant and
     York were the only people to confront Walker before the shooting. Thus, defense
     counsel was equipped with the information to pursue this line of inquiry and did, in
     fact, question Lewis about Davis’s purported presence. Furthermore, defense
     counsel was still able to present the inconsistencies between Lewis’s testimony and
     other evidence to the jury during closing arguments.
     25
          People v Lopez, 316 Mich App 704, 714; 892 NW2d 493 (2016).
     26
          People v Adams, 233 Mich App 652, 656; 592 NW2d 794 (1999), quoting MRE 804(a)(2).
     27
          Evidence of the 2009 shooting was not actually introduced at trial.

     28
          People v Farquharson, 274 Mich App 268, 272, 275; 731 NW2d 797 (2007).
     29
          People v Garland, 286 Mich App 1, 7; 777 NW2d 732 (2009).
     30
          Farquharson, 274 Mich App at 278.
     31
       See People v Perkins, 468 Mich 448, 452; 662 NW2d 727 (2003) (“The purpose of a preliminary
     examination is to determine whether there is probable cause to believe that a crime was committed
     and whether there is probable cause to believe that the defendant committed it.”).

     32
          Id. (citation omitted).
     33
          People v Green, 310 Mich App 249, 255; 871 NW2d 888 (2015).
     34
          Farquharson, 274 Mich App at 278.
     35
          At the preliminary examination, defense counsel argued,

             [Y]ou’ve heard four different stories from four different people, and none of them match.
             Not even close.

             Basically the only thing that the four people have said is that Mr. Wilkins is the one that
             shot Khiry. Other than that all of the details, everything varies from one to the other, and
             every one of them was testifying under a promise of leniency for their testimony.

     Defense counsel’s closing argument at trial reflected the same strategy.

     36
       See, e.g., Adams, 233 Mich App 652 (rejecting challenge to the admissibility of preliminary
     examination testimony on hearsay and constitutional grounds); Crawford v Washington, 541 US 36,



                                                         16
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.178 Page 17 of 61



       57-58; 124 S Ct 1354; 158 L Ed 2d 177 (2004) (approving of cases in which testimony from
       preliminary proceedings was admitted at trial).

Wilkins, 2017 WL 4158023, at *5-6.

               The Confrontation Clause of the Sixth Amendment gives the accused the right “to

be confronted with the witnesses against him.” U.S. Const., amend. VI; Pointer v. Texas, 380 U.S.

400, 403-05 (1965) (applying the guarantee to the states through the Fourteenth Amendment).

“The central concern of the Confrontation Clause is to ensure the reliability of the evidence against

a criminal defendant by subjecting it to rigorous testing in the context of an adversary proceeding

before the trier of fact.” Maryland v. Craig, 497 U.S. 836, 845 (1990). The Confrontation Clause

therefore prohibits the admission of an out-of-court testimonial statement at a criminal trial unless

the witness is unavailable to testify and the defendant had a prior opportunity for cross-

examination. Crawford v. Washington, 541 U.S. 36, 59 (2004).

               The Sixth Circuit has noted that there exists “some question whether a preliminary

hearing necessarily offers an adequate prior opportunity for cross-examination for Confrontation

Clause purposes.” Al-Timimi v. Jackson, 379 F. App’x 435, 437-38 (6th Cir. 2010) (emphasis

added) (citing, inter alia, Vasquez v. Jones, 496 F.3d 564, 577 (6th Cir. 2007) (doubting whether

“the opportunity to question a witness at a preliminary examination hearing satisfies the pre-

Crawford understanding of the Confrontation Clause’s guarantee of an opportunity for effective

cross-examination”) (internal quotation marks omitted)). But the Supreme Court has never held

that a defendant is denied his rights under the Confrontation Clause when a witness is unavailable

at trial and the court admits the witness’s preliminary examination testimony. Id. at 438. As a

result, in the context of a federal court sitting on habeas review, the Sixth Circuit has concluded

that a state court’s determination that testimony from the preliminary examination was properly

admitted was not an unreasonable application of clearly established Supreme Court precedent. Id.


                                                 17
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.179 Page 18 of 61



at 438-40; see also Williams v. Bauman, 759 F.3d 630, 636 (6th Cir. 2014) (citing Al-Timimi with

approval and upholding on habeas review the admission of testimony from the petitioner’s own

preliminary-examination hearing).

               Here, the court of appeals expressly applied the Crawford standard, concluding that

Petitioner both had ample opportunity to cross-examine Lewis at the preliminary examination and

exercised that opportunity. The court further upheld the determination that Lewis was unavailable

at trial, given that Lewis refused to testify because he had been credibly threatened with physical

harm or death if he did. Petitioner does not challenge the state court’s factual findings, except to

suggest that Lewis was physically present at the courthouse and therefore should not have been

considered unavailable.

               The court of appeals properly determined that a witness’ unwillingness to testify

out of fear rendered him unavailable. The Sixth Circuit has recognized that, when a witness refuses

to testify at trial, that witness is unavailable for purposes of the Confrontation Clause. Rice v.

Marshall, 709 F.2d 1100, 1101-02 (6th Cir. 1983) (citing Douglas v. Alabama, 380 U.S. 315

(1965)). Under the circumstances presented in the instant case, the finding that Lewis was

unavailable at trial was patently reasonable. Due to threats made against him if he testified, Lewis

refused to testify at trial, despite appearing at the courthouse, as required by the subpoena served

on him.    He therefore was unavailable, and his previously sworn preliminary examination

testimony therefore was admissible.

               The court of appeals offered yet another basis for permitting the use of Lewis’ prior

statement: Petitioner had forfeited his confrontation right by intimidating him into silence. The

Supreme Court has recognized the longstanding principle of forfeiture where the defendant has,

by wrongdoing, procured the witness’ unavailability. See Giles v. California, 554 U.S. 353,



                                                18
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.180 Page 19 of 61



359-61 (2008) (upholding the constitutional basis of the traditional forfeiture rule, but only where

the defendant engaged in conduct that was intended to prevent the witness from testifying). As

the Giles Court recognized, however, the forfeiture rule obviates the confrontation analysis entirely

and is unnecessary where, as here, the unavailable witness previously testified under oath and

subject to cross-examination. Id. at 373.

               Here, as the state court held, Petitioner’s own recorded statements demonstrated his

attempts to intimidate witnesses. The court of appeals’ determination that Petitioner had forfeited

his confrontation rights by his conduct was supported by the evidence and fully consistent with

Giles, 554 U.S. at 373. As a result, the court of appeals’ alternative determination was neither

contrary to nor an unreasonable application of clearly established Supreme Court precedent.

               In sum, the Court concludes that the state courts reasonably applied clearly

established Supreme Court precedent in admitting the preliminary examination testimony of Mr.

Lewis.

IV.      Ground IV: Prosecutorial/Witness Misconduct

               In Ground IV of his habeas application, Petitioner argues that the prosecutor,

through the testimony of Detective Kubiak, impermissibly vouched for the credibility of the

testimony of Rodney Lewis and Billy Wayne Welch. He contends that permitting Kubiak to testify

that neither witness had been charged with perjury amounted to an expression of Kubiak’s (and

the prosecutor’s) opinion about the truthfulness of Lewis and Welch. In addition, Petitioner asserts

that, by commenting in closing arguments on the fact that some witnesses had been intimidated,

the prosecutor implied that she had special knowledge of the witnesses’ veracity.

               To the extent that Petitioner argues that the witness committed misconduct by

testifying that Lewis and Welch had not been charged with perjury, he fails to identify a Supreme

Court decision supporting the existence of a “witness misconduct” claim, and the Court is aware
                                                 19
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.181 Page 20 of 61



of no such decision. Instead, the issue presented by Detective Kubiak’s testimony is whether the

prosecutor committed misconduct by eliciting that testimony, thereby denying Petitioner a fair

trial.

                In order for a petitioner to be entitled to habeas relief on the basis of prosecutorial

misconduct, the petitioner must demonstrate that the prosecutor’s improper conduct “‘so infected

the trial with unfairness as to make the resulting conviction a denial of due process.’” Darden v.

Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643

(1974)). “[T]he touchstone of due process analysis . . . is the fairness of the trial, not the culpability

of the prosecutor.” Smith v. Phillips, 455 U.S. 209, 219 (1982)). In evaluating the impact of the

prosecutor’s misconduct, a court must consider the extent to which the claimed misconduct tended

to mislead the jury or prejudice the petitioner, whether it was isolated or extensive, and whether

the claimed misconduct was deliberate or accidental. See United States v. Young, 470 U.S. 1, 11-

12 (1985). The court also must consider the strength of the overall proof establishing guilt, whether

the conduct was objected to by counsel and whether a curative instruction was given by the court.

See id. at 12-13; Darden, 477 U.S. at 181-82; Donnelly, 416 U.S. at 646-47; Berger v. United

States, 295 U.S. 78, 84-85 (1935).

                “Claims of prosecutorial misconduct are reviewed deferentially on habeas review.”

Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004) (citing Bowling v. Parker, 344 F.3d 487,

512 (6th Cir. 2003)). Indeed, “[t]he Supreme Court has clearly indicated that the state courts have

substantial breathing room when considering prosecutorial misconduct claims because

‘constitutional line drawing [in prosecutorial misconduct cases] is necessarily imprecise.’” Slagle

v. Bagley, 457 F.3d 501, 516 (6th Cir. 2006) (quoting Donnelly, 416 U.S. at 645). Thus, in order

to obtain habeas relief on a prosecutorial misconduct claim, a habeas petitioner must show that the



                                                   20
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.182 Page 21 of 61



state court’s rejection of his prosecutorial misconduct claim “‘was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.’” Parker, 567 U.S. at 47 (quoting Harrington, 562 U.S. at 103).

               In addressing Petitioner’s claim, the Michigan Court of Appeals first held that,

because the defense had not lodged a contemporaneous objection, the issue would be reviewed

solely for plain error. As previously discussed, the requirement of a contemporaneous objection

is a well-established and regularly applied procedural rule in Michigan. Petitioner’s claim

therefore is procedurally defaulted. See Carines, 597 N.W.2d at 139; Stanaway, 521 N.W.2d at

579; Kelly, 378 N.W.2d at 369-70. Under the circumstances of the case, however, the Court will

skip the procedural default analysis and proceed to the merits. See Hudson, 351 F.3d at 215-16;

Binder, 198 F.3d at 178.

               The court of appeals reviewed the issue for plain error, as follows:

       Determinations regarding witness credibility are within the sole province of the
       jury.40 Consequently, it is improper for a witness to comment or opine on the
       truthfulness of another witness.41 Defendant contends that Detective Kubiak
       improperly vouched for Lewis’s and Welch’s credibility by testifying that neither
       witness had been charged with perjury. We disagree. Detective Kubiak’s
       testimony reported facts, rather than his personal opinion regarding the credibility
       of the absent witnesses. That neither witness had been charged with perjury only
       demonstrates that the police did not have a reason to believe they provided false
       testimony under oath. In other words, the absence of a perjury charge is not the
       equivalent of confirmation that a witness testified truthfully.

       Even if we construed Detective Kubiak’s testimony in the manner urged by
       defendant, there is no reason to believe that it actually prejudiced defendant. Welch
       did not testify at trial. As such, his credibility was of no importance. Although
       Lewis’s preliminary examination testimony was read to the jury, there was not a
       significant risk that the jury would give that testimony undue weight. The
       testimony was extremely brief, consisting of only 12 transcript pages, and the most
       damaging aspects related to defendant’s admission regarding his involvement in
       Walker’s death and defendant’s possession of a gun that may have been used in the
       shooting. But several other witnesses recounted the instances in which defendant
       discussed Walker’s death or recalled seeing defendant with a gun of the same
       caliber that was used in the shooting. Thus, it is improbable that defendant was


                                                21
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.183 Page 22 of 61



      unfairly prejudiced by Lewis’s cumulative testimony, regardless of whether
      Detective Kubiak’s testimony improperly enhanced Lewis’s credibility.

      Defendant also contends that the prosecutor vouched for the credibility of her
      witnesses by repeatedly commenting about witnesses who had been intimidated or
      refused to testify. According to defendant, these comments effectively implied that
      the prosecutor had special knowledge that the witnesses who testified were truthful.
      In reviewing claims of prosecutorial misconduct, this Court must consider the
      prosecutor’s remarks in context, considering the relationship they bear to the
      evidence and the arguments advanced by the defense.42 Although the prosecution
      is not permitted to vouch for the credibility of a witness by implying that it is privy
      to special information concerning the witness’s veracity, the prosecution is free to
      argue the evidence presented and all reasonable inferences that can be derived from
      the evidence, including inferences regarding witness credibility.43

      In her closing arguments, the prosecutor frequently referred to witnesses who had
      been intimidated or threatened in connection with the investigation or prosecution
      of the case. However, there was ample evidence of witness tampering presented at
      trial and the prosecutor fairly made use of that evidence in closing arguments. In
      fact, having reviewed the prosecutor’s closing arguments in context, we consider
      only one comment noteworthy. The prosecutor reminded the jury that it should
      treat Lewis’s preliminary examination testimony as though it had been presented
      live at trial because “he was under oath at the time, and was subject to cross-
      examination, just like he would be here.” She then added, “And [Lewis] testified
      truthfully. Okay?” The prosecutor’s failure to tie this assertion to the evidence and
      related inferences, as she had otherwise done throughout her closing argument,
      leaves open the possibility that she was improperly vouching for witness credibility.
      However, this single instance of prosecutorial error was not so flagrantly prejudicial
      that it was incapable of being rectified with an appropriate curative instruction.
      Because the prosecutor’s statement went unchallenged and no instruction was
      requested, this Court will not find error requiring reversal arising from the
      prosecutor’s comment.44 Furthermore, given the limited value of Lewis’s
      testimony to the state’s case, it is improbable that the prosecutor’s comment
      affected the outcome of the proceedings in the manner required to avoid issue
      forfeiture under the plain error rule.45
      40
           People v Musser, 494 Mich 337, 348-349; 835 NW2d 319 (2013).
      41
           Id. at 349.
      42
           People v Callon, 256 Mich App 312, 330; 662 NW2d 501 (2003).
      43
           People v Thomas, 260 Mich App 450, 454-455; 678 NW2d 631 (2004).
      44
           Bennett, 290 Mich App at 476.
      45
           Pipes, 475 Mich at 274.

Wilkins, 2017 WL 4158023, at *7-8.

                                                    22
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.184 Page 23 of 61



                  Petitioner does not dispute any fact found by the court of appeals, respecting either

the scope of the prosecutorial and witness remarks or the content of the other evidence against

Petitioner. As a consequence, the court’s factual findings must be accepted as true. See 28 U.S.C.

§ 2254(e)(1) (presumption of correctness is accorded state-court findings of fact, which must be

overcome by clear and convincing evidence); Sumner, 449 U.S. at 546 (presumption of correctness

applies to appellate-court findings); Smith, 888 F.2d at 407 n.4.

                  The question, therefore, is whether the court of appeals improperly applied the

constitutional standard to those facts. The federal courts have generally recognized two types of

objectionable vouching that may amount to prosecutorial misconduct. See Johnson v. Bell, 525

F.3d 466, 482 (6th Cir. 2008); Brown v. McKee, 231 F. App’x 469, 478 (6th Cir. 2007) (citing

United States v. Francis, 170 F.3d 546, 550 (6th Cir. 1999)); but see Wogenstahl v. Mitchell, 668

F.3d 307, 328-29 (6th Cir. 2012) (treating the two aspects of vouching as part of a single standard).4

The first type impermissibly places the government’s prestige behind the witness to bolster the

witness’ credibility. Francis, 170 F.3d at 550; United States v. Carroll, 26 F.3d 1380, 1388-89

(6th Cir. 1994); Drew v. Collins, 964 F.2d 411, 419 (5th Cir. 1992). In the second type of

impermissible vouching, also known as bolstering, the prosecutor invites the jury to believe that

there is other evidence, known to the prosecutor but not introduced into evidence, justifying the



4
  The Court observes that, notwithstanding the Sixth Circuit’s continuing application of its own precedent on vouching,
see Wogenstahl, 668 F.3d at 328-29 (citing Johnson, 525 F.2d at 482), the Supreme Court has not directly held that
vouching amounts to prosecutorial misconduct. Given the Supreme Court’s recent admonitions to the courts regarding
the limits of clearly established general principles, it is doubtful that vouching has been clearly established by the
Supreme Court as a due process violation. See Parker, 567 U.S. at 49 (“The highly generalized standard for evaluating
claims of prosecutorial misconduct set forth in Darden bears scant resemblance to the elaborate, multistep test
employed by the Sixth Circuit here.”); see also Lopez, 574 U.S. at 7 (holding, with respect to a claim of self-
representation, that “[c]ircuit precedent cannot ‘refine or sharpen a general principle of Supreme Court jurisprudence
into a specific legal rule that this Court has not announced.’”) (quoting Marshall v. Rodgers, 569 U.S. 58, 64 (2013));
White, 572 U.S. at 425-27 (same).




                                                         23
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.185 Page 24 of 61



prosecutor’s belief in the defendant’s guilt. See Francis, 170 F.3d at 551; United States v. Medlin,

353 F.2d 789, 796 (6th Cir. 1965); Henderson v. United States, 218 F.2d 14, 19 (6th Cir. 1955).

               The Sixth Circuit has recognized that a prosecutor may, under some circumstances,

engage in bolstering by eliciting testimony from one witness about the credibility of another

witness. See, e.g., United States v. Crawford, 943 F.3d 297, 311-12 (6th Cir. 2019) (citing Francis,

170 F.3d at 551 (finding that, by eliciting such testimony, the prosecutor committed misconduct)).

However, even assuming that Kubiak’s testimony that Lewis and Welch had not been charged

with perjury could be viewed as implicit vouching, Petitioner’s claim does not meet the high

standard to establish a due process violation through improper vouching for a witness. As the

court of appeals recognized, Welch did not even testify at trial, so it is impossible to conclude that

his testimony was being bolstered by Kubiak’s evidence. And, as the court also found, little danger

existed that the introduction of evidence that witness Lewis was not charged with perjury or had

refused to appear would have an outsized impact on his credibility or on the outcome of trial, given

the plenitude of evidence against Petitioner. The court of appeals balanced the factors identified

by the Supreme Court: the limited nature of the potentially improper witness testimony; the fact

that one of the two witnesses who allegedly had been bolstered did not even testify at trial; the

overall strength of the case against Petitioner; and the lack of objection. Young, 470 U.S. at 11-

12; Darden, 477 U.S. at 181-82. In light of the evidence, which Petitioner does not dispute,

Petitioner fails to demonstrate any error in the court of appeals’ determination, much less that that

determination “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Parker, 567

U.S. at 47 (internal quotations omitted).




                                                 24
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.186 Page 25 of 61



               Moreover, Petitioner does not attempt to demonstrate that the court of appeals

misapplied the Darden standard in addressing Petitioner’s claim that the prosecutor committed

misconduct in arguing that witness Lewis testified truthfully. The court of appeals concluded that

the brief reference arguably could have amounted to improper vouching, but found that,

considering its brevity, the error was not flagrantly prejudicial.

               “The prosecution necessarily has wide latitude during closing argument to respond

to the defense’s strategies, evidence and arguments.” Wogenstahl, 668 F.3d at 329 (quoting

Bedford v. Collins, 567 F.3d 225, 233 (6th Cir. 2009) (internal quotation marks omitted)); see also

Clarke v. Warren, 556 F. App’x 396, 408 (6th Cir. 2014). The Sixth Circuit has been reluctant to

grant habeas petitions based on improper prosecutorial statements at closing argument. Wilson v.

Mitchell, 250 F.3d 388, 398 (6th Cir. 2001); see also Stewart, 867 F.3d 633 (holding that, despite

some improper statements by the prosecutor, petitioner had not shown the evidence met the doubly

deferential standard applied to review of state-court determination on prosecutorial misconduct)

(citing Parker, 567 U.S. at 48).

               Here the prosecutor’s brief statement that Lewis testified truthfully falls short of

creating fundamental unfairness that violates due process. Under the circumstances in issue in the

instant case, Petitioner has failed to overcome the double deference owed the state-court’s denial

of Petitioner’s claim that prosecutorial misconduct deprived him of his right to due process.

V.     Ground V: Prosecutorial Misconduct/Confrontation

               In Ground V, Petitioner argues, in part, that the prosecutor committed misconduct

by introducing evidence that Lewis and Welch had been subpoenaed and refused to testify.

Petitioner also argues that the Kubiak’s testimony about Lewis’ and Welch’s refusals to testify

deprived him of his right to confront witnesses.         In addition, Plaintiff complains that the

prosecutor’s opening statement, which referenced the fact that Welch had cried when talking about
                                                 25
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.187 Page 26 of 61



the murder, amounted to prosecutorial misconduct that deprived him of his right to confrontation.

Finally, Petitioner argues that the prosecutor’s remarks in closing about witness intimidation

amounted to prosecutorial misconduct.

                  As with many of Petitioner’s other issues, the Michigan Court of Appeals found

that Petitioner had procedurally defaulted his claims about Lewis’ and Welch’s refusals to testify,

because his objection below was made only to the evidence that Welch refused to testify, not to

the evidence that Lewis refused to testify, and because even that objection was an evidentiary

challenge, not a constitutional one. Again, this Court will skip the procedural default analysis and

proceed to the merits. See Hudson, 351 F.3d at 215-16; Binder, 198 F.3d at 178.

                  Reviewing the claim for plain error, the Michigan Court of Appeals

comprehensively analyzed the claims5:

         Next, defendant raises several issues arising from the manner in which the
         prosecutor addressed Welch’s and Lewis’s absence at trial. After it became
         apparent that Welch refused to testify at trial, the prosecutor asked that the jury be
         advised of his refusal, as she had referred to his anticipated testimony in her opening
         statement. Over defense counsel’s objection, the court agreed that Detective
         Kubiak could testify that Welch was subpoenaed but refused to take the stand.
         When Detective Kubiak testified consistent with this ruling, the prosecutor elicited
         similar testimony regarding Lewis without objection from defense counsel. . . .

         Unique difficulties arise when a witness asserts the right to remain silent in the
         presence of the jury in a criminal trial. First, if the substance of the witness’s past
         testimonial statement is still placed before the jury, the defendant’s constitutional
         right of confrontation is implicated because the witness cannot be cross-examined
         regarding the privileged matters.55 Second, in some circumstances, the inferences
         arising from the witness’s invocation of a testimonial privilege in the jury’s
         presence can unreasonably infringe upon the defendant’s right to a fair trial.56 . . .


5
  The Michigan Court of Appeals addressed a third issue in its opinion—whether the prosecutor’s conduct violated
the ethical rules governing professional attorney conduct. Petitioner does not raise the issue of attorney ethics in his
habeas petition. Moreover, even had such an issue been raised, it would not be cognizable on habeas review. “[A]
federal court may issue the writ to a state prisoner ‘only on the ground that he is in custody in violation of the
Constitution or laws or treaties of the United States.’” Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (quoting 28 U.S.C.
§ 2254(a)). Compliance with ethical rules governing the profession and state licensing requirements does not rise to
the level of a constitutional violation.

                                                          26
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.188 Page 27 of 61



     Here, although Lewis and Welch both refused to testify at trial, their refusals were
     addressed by the court outside of the jury’s presence. Nonetheless, the jury was
     made aware of this issue when Detective Kubiak testified that both men refused to
     comply with their subpoenas. While it was not established that either witness had
     a valid testimonial privilege, defendant may still have been prejudiced by the
     negative inferences arising from their refusal to testify.58

     With respect to the constitutional implications under the Confrontation Clause of
     the Sixth Amendment, defendant argues that his right of confrontation was violated
     when Detective Kubiak told the jury that Lewis and Welch refused to testify
     because his explanation was offered as substantive evidence that they had been
     intimidated. Every criminal defendant has the right to be confronted with the
     witnesses against him, which “insures that the witness testifies under oath at trial,
     is available for cross-examination, and allows the jury to observe the demeanor of
     the witness.”59 However, that right is subject to forfeiture:

         [W]hen defendants seek to undermine the judicial process by procuring or
         coercing silence from witnesses and victims, the Sixth Amendment does
         not require courts to acquiesce. While defendants have no duty to assist
         the State in proving their guilt, they do have the duty to refrain from acting
         in ways that destroy the integrity of the criminal-trial system. We reiterate
         what we said in Crawford: that “the rule of forfeiture by wrongdoing . . .
         extinguishes confrontation claims on essentially equitable grounds.” . . .
         That is, one who obtains the absence of a witness by wrongdoing forfeits
         the constitutional right to confrontation.[60]

     Here, although not presented at trial, there was evidence that defendant shot a gun
     at Lewis in 2009 after learning that Lewis was cooperating with the police
     investigation. Lewis’s fear of testifying was also apparent at the preliminary
     examination, when he agreed that he was concerned for his safety. Because it
     appears that Lewis was intimidated into silence, defendant forfeited his right to
     confront Lewis.

     By contrast, it is not apparent from the record why Welch refused to testify.
     Although his former statement was not technically received in evidence, the
     substance of his testimony was discussed by the prosecutor in her opening
     statement:

         Billy Wayne Welch broke down [at the investigative subpoena
         proceeding]. He cried. This is -- this is a tough kid. He gets up and he
         cries because -- and then he says, “Najee was my boy. Najee’s my boy. I
         don’t want to do this.” And then he told us everything. About how the
         defendant had a .22. About how the defendant talked about it. About how
         he talked about how he and Dareyon chased him, and then Najee shot him
         and killed him and left him. Saw him fall.



                                              27
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.189 Page 28 of 61



     Other courts have construed similar summaries of a witness’s statements to be the
     “equivalent . . . of testimony” that is not subject to cross-examination, contrary to
     the requirements of the Confrontation Clause.61 But the absence of cross-
     examination only causes constitutional concern when the testimonial equivalent is
     a crucial link adding critical weight to the case against the defendant.62 Here, the
     prosecutor’s brief synopsis of Welch’s testimony, described days before his refusal
     to testify was made known to the jury, did not have the critical weight that raises
     concerns under the Confrontation Clause because the substance of Welch’s
     knowledge was cumulative of the evidence offered by other witnesses.63

     The second constitutional concern arising from the challenged testimony relates to
     defendant’s due process rights. To the extent that the prosecution makes a
     “conscious and flagrant attempt to build its case out of inferences arising from the
     testimony privilege,” the prosecutorial misconduct can deny the defendant a fair
     trial.64 The focus of this inquiry must be on the effect the alleged prosecutorial
     misconduct had on the trial, rather than the culpability of the prosecutor’s
     conduct.65 For example, the Massachusetts Supreme Judicial Court rejected a
     similar claim of error when “the prosecutor only questioned the witness once,
     included no ‘facts’ in the form of leading questions, and made no comment about
     the witness’ recalcitrance in his closing argument . . . .”66 Other states have focused
     on whether the prosecution “puts questions to the witness, which if not answered,
     would lead to the inference that the answers, if given, would be unfavorable to the
     defendant.”67

     Here, defendant argues that the prosecutor deliberately tried to make capital out of
     Lewis’s and Welch’s refusals to testify, by arguing that the jury could infer that
     both witnesses had been intimidated. We disagree. Neither Lewis nor Welch
     actually appeared before the jury. Thus, the prosecutor could not have continued
     to ask unanswered questions from which negative inferences could be drawn.
     Although Lewis’s preliminary examination testimony was admitted, the questions
     put to Lewis at the time were answered, minimizing the possibility that the jury
     would reach prejudicial inferences from Lewis’s silence.

     Admittedly, the prosecutor referred to witness tampering several times throughout
     her closing arguments. But the vast majority of those references were directly tied
     to evidence properly admitted at trial, rather than inferences derived from witness
     silence. The few times that the prosecutor relied on inferences of intimidation68
     were brief and of little significance when considered in conjunction with the
     overwhelming amount of direct evidence of intimidation. Thus, there is no reason
     to believe that the prosecutor’s limited references to witness silence during closing
     arguments deprived defendant of a fair trial.
     55
       People v Gearns, 457 Mich 170, 180-182; 577 NW2d 422 (1998), overruled on other grounds by
     People v Lukity, 460 Mich 484; 596 NW2d 607 (1999).
     56
       Gearns, 457 Mich at 187-188, quoting Namet v United States, 373 US 179, 186; 83 S Ct 1151;
     10 L Ed 2d 278 (1963).


                                                 28
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.190 Page 29 of 61



       ...
       58
            See id. at 195.
       59
          People v Yost, 278 Mich App 341, 370; 749 NW2d 753 (2008), quoting People v Watson, 245
       Mich App 572, 584; 629 NW2d 411 (2001).

       60
            Davis v Washington, 547 US 813, 833; 126 S Ct 2266; 165 L Ed 2d 224 (2006) (citation omitted).
       61
            Gearns, 457 Mich at 181-184 (citation omitted).
       62
            Id. at 181-182.
       63
         See Frazier v Cupp, 394 US 731; 89 S Ct 1420; 22 L Ed 2d 684 (1969) (finding that the defendant
       was not denied his confrontation rights when prosecutor summarized witness testimony in opening
       arguments, did not question the witness further after privilege was asserted on the stand, and the
       statements were not vitally important to the prosecutor’s case).
       64
            Gearns, 457 Mich at 188, quoting Namet, 373 US at 186.

       65
            Gearns, 457 Mich at 189.
       66
         Id. at 191, citing Commonwealth v Kane, 388 Mass 128, 138; 445 NE2d 598 (1983) (footnote
       omitted).

       67
            Gearns, 457 Mich 192, citing Price v State, 37 Wis2d 117; 154 NW2d 222 (1967).
       68
          The prosecutor only relied on such inferences of intimidation twice in her closing arguments.
       First, she asked the jury to recall how many inmates refused to take the stand and then remarked
       that “[f]ear is a huge factor in this case.” Later, she summarized Lewis’s preliminary examination
       testimony and suggested that Lewis would not testify at trial because he was fearful of defendant.
       With respect to the later reference, the inference of intimidation could also be drawn from Lewis’s
       admission at the preliminary examination that he was concerned for his safety.

Wilkins, 2017 WL 4158023, at *9-10.

              A. Prosecutorial Misconduct

                   Petitioner argues that the prosecutor committed misconduct by eliciting testimony

from Detective Kubiak that both Welch and Lewis had been subpoenaed but refused to testify. He

argues that, by introducing the testimony, the prosecutor committed misconduct. Petitioner also

contends that the prosecutor committed misconduct in her opening statement to Welch’s emotional

response to the killing. Finally, he argues that the prosecutor committed misconduct by indicating

in closing argument that Lewis was afraid to testify.




                                                        29
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.191 Page 30 of 61



               As earlier discussed, in order to be entitled to habeas relief on the basis of

prosecutorial misconduct, a petitioner must show that the prosecutor’s improper conduct “‘so

infected the trial with unfairness as to make the resulting conviction a denial of due process.’”

Darden, 477 U.S. at 181 (quoting Donnelly, 416 U.S. at 643). In evaluating that question, a court

must consider, in light of the overall proof of guilt at trial, the extent to which the claimed

misconduct tended to mislead the jury or prejudice the petitioner, whether it was isolated or

extensive, whether the claimed misconduct was deliberate or accidental, whether the conduct was

objected to by counsel, whether a curative instruction was given by the court. See Young, 470 U.S.

at 11-13; Darden, 477 U.S. at 181-82; Donnelly, 416 U.S. at 646-47. “[T]he touchstone of due

process analysis . . . is the fairness of the trial, not the culpability of the prosecutor.” Smith, 455

U.S. at 219.

               The United States Supreme Court has held that calling a witness, knowing that the

witness would refuse to testify and invoke his Fifth Amendment right against self-incrimination,

does not invariably rise to the level of prosecutorial misconduct. Namet v. United States, 373 U.S.

179, 187-89 (1963). Instead, a determination of prosecutorial misconduct requires analysis of the

totality of the circumstances, including the extent to which the prosecutor attempted to create a

case against the defendant by inferences and the significance of the testimony to the trial. Id.

               The Michigan Court of Appeals clearly applied the constitutional standard, citing

Namet. The court of appeals considered the significance of Kubiak’s testimony that Lewis and

Welch had been subpoenaed and refused to testify within the totality of the circumstances. As the

court of appeals held, even assuming that the prosecutor erred in eliciting the evidence, that

evidence was limited to Kubiak’s brief statements to the effect that the witnesses had refused to

testify. The prosecutor did not linger on the issue. Thus, the possibility of the jury making a



                                                  30
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.192 Page 31 of 61



negative inference from the witnesses’ non-appearance was small—far smaller than in

circumstances such as those in Namet, where the witness, on the stand, refuses to testify.

Moreover, as the court elsewhere noted, substantial evidence existed of both Petitioner’s guilt and

his attempts to interfere with the witnesses providing testimony at trial. Under the circumstances,

the court of appeals’ rejection of Petitioner’s claim did not constitute an unreasonable application

of clearly established Supreme Court precedent.6

                 The court of appeals also reasonably concluded that the prosecutor’s brief

discussion, during opening statement, of Welch’s expected testimony did not constitute

prosecutorial misconduct. Petitioner does not dispute the court of appeals’ conclusion that the

prosecutor’s comments were unintentional, as she did not know that Welch would not appear at

trial. In addition, the information was of limited scope, was consistent with other evidence in the

case, and was not the subject of a defense objection. Again, in the context of the other evidence,

the state court’s finding that the prosecutor’s opening statement did not amount to prosecutorial

misconduct falls well short of an unreasonable application of clearly established Supreme Court

precedent.

                 Finally, the prosecutor’s indication during closing argument that Lewis was afraid

to testify was supported by Lewis’ preliminary-examination testimony, in which he stated that he

was afraid. Thus, the prosecutor’s remarks were proper arguments from the evidence before the

jury and therefore could not “mislead the jury.”                  Young, 470 U.S. at 11-12.             Under the


6
  Petitioner’s claim of prosecutorial misconduct respecting the admission of Kubiak’s testimony that Welch refused
to testify fails for another reason. Defense counsel made an objection to the admission of Kubiak’s statement about
Welch, but the trial court allowed the testimony to be admitted. Ordinarily, a petitioner cannot demonstrate that a
prosecutor committed misconduct by offering evidence that ultimately was admitted at trial. “‘A prosecutor may rely
in good faith on evidentiary rulings made by the state trial judge and make arguments in reliance on those rulings.’”
See Webb v. Mitchell, 586 F.3d 383, 397 (6th Cir. 2009) (quoting Cristini v. McKee, 526 F.3d 888, 900 (6th Cir.
2008)); see also Bales v. Bell, 788 F.3d 568, 577 (6th Cir. 2015).



                                                        31
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.193 Page 32 of 61



circumstances, Petitioner has not shown that the alleged misconduct met the doubly deferential

standard applied to review of state-court determination on prosecutorial misconduct. Stewart, 867

F.3d 633 (citing Parker, 567 U.S. at 48).

       B.         Confrontation

                  Petitioner next argues that he was denied his right to confront witnesses by the

introduction of Kubiak’s testimony that both Lewis and Welch had refused to testify and by the

prosecutor’s remarks in her opening statement about Welch having cried when he talked about the

victim’s death.

                  As discussed earlier in this opinion, the Confrontation Clause of the Sixth

Amendment gives the accused the right “to be confronted with the witnesses against him.” U.S.

Const. amend. VI; Pointer, 380 U.S. at 403-05 (applying the guarantee to the states through the

Fourteenth Amendment). “The central concern of the Confrontation Clause is to ensure the

reliability of the evidence against a criminal defendant by subjecting it to rigorous testing in the

context of an adversary proceeding before the trier of fact.” Craig, 497 U.S. at 845. The

Confrontation Clause therefore prohibits the admission of an out-of-court testimonial statement at

a criminal trial unless the witness is unavailable to testify and the defendant had a prior opportunity

for cross-examination. Crawford, 541 U.S. at 59.

                  The improper admission of evidence in violation of the Confrontation Clause is

subject to harmless-error review under Brecht v. Abrahamson, 507 U.S. 619, 636 (1993). Stewart

v. Trierweiler, 867 F.3d 633 (6th Cir. 2017). In § 2254 proceedings, a federal court “must assess

the prejudicial impact of constitutional error in a state-court criminal trial under the ‘substantial

and injurious effect’ standard set forth in Brecht, 507 U. S. 619, whether or not the state appellate

court recognized the error and reviewed it for harmlessness under the ‘harmless beyond a



                                                  32
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.194 Page 33 of 61



reasonable doubt’ standard set forth in Chapman, 386 U.S. 18.” Fry v. Pliler, 551 U.S. 112, 121-

22 (2007).

               1.      Summary of expected Welch testimony in opening statement

               The Supreme Court has addressed on several occasions, in varying circumstances,

when admission of evidence from a witness who refuses to testify implicates the Confrontation

Clause. In Bruton v. United States, 391 U.S. 123 (1968), the Court considered the admission of a

codefendant’s confession, after the codefendant invoked his Fifth Amendment rights. The Court

held that, even with an instruction that the confession only be used against the non-testifying

codefendant, the admission of the evidence violated the other defendant’s confrontation rights.

The Court reasoned that, under such circumstances, “the risk that the jury will not, or cannot,

follow instructions is so great, and the consequences of failure so vital to the defendant, that the

practical and human limitations of the jury system cannot be ignored.” Id. at 135.

               One year later, the Supreme Court decided Frazier v. Cupp, 394 U.S. 731 (1969).

In Frazier, the Court considered a circumstance closer to the one in issue in the instant case. The

Frazier case arose from a prosecutor’s preview of the expected testimony of a codefendant, Mr.

Rawls, who had already pleaded guilty and had given a confession. After Rawls unexpectedly

invoked his Fifth Amendment rights, Frazier argued that his confrontation rights were violated,

because the prosecutor had placed the substance of the codefendant’s testimony before the jury,

without an opportunity for Frazier to conduct cross-examination. While the Supreme Court

suggested that a prosecutor’s remarks during an opening or closing statement could violate the

Confrontation Clause, if they included inadmissible evidence and were sufficiently harmful, the

Court determined that Frazier’s rights were not violated. See Frazier, 394 U.S. at 736. In reaching

its decision, the Court relied on several facts that distinguished the case from Bruton: the evidence

was introduced in an attorney statement rather than a witness statement; the confession was never
                                                 33
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.195 Page 34 of 61



read to the jury, but merely paraphrased; the account took only a few minutes and was not

emphasized; only one defendant was on trial, which prevented the jury from having to “perform

the mental gymnastics” required in Bruton; and “Rawls’ testimony was not a vitally important part

of the prosecution’s case. The Court held that, under these circumstances, unlike those in Bruton,

limiting instructions “were sufficient to protect [Frazier’s] constitutional rights.” Id. at 735.

                In Richardson v. Marsh, 481 U.S. 200 (1987), the Court again considered the use

of a non-testifying codefendant’s confession at a joint trial. In Marsh, however, unlike in Bruton,

the confession was redacted before being read to the jury. The redactions did not simply replace

Marsh’s name with some generic reference, but instead removed all reference to Marsh or her role

in the crime. Id. at 203. Only when Marsh took the stand, testifying that she was in the car with

the non-testifying codefendant, did the redacted confession suddenly have incriminating potential.

The Supreme Court distinguished Bruton, concluding that, when a non-incriminating co-

defendant’s confession only becomes incriminating by later-introduced evidence, the jury is

competent to follow instructions to consider the evidence only against the non-testifying

codefendant. Id. at 208. However, that determination did not end the case. During closing

arguments, the prosecutor asked the jury to do what the limiting instruction was meant to avoid—

linking the confession and Marsh’s testimony. The Court held that the prosecutor’s comments

were error. It therefore remanded for a determination of whether the prosecutor’s comments could

serve as a basis for relief. Id. at 211.

                Thereafter, in Gray v. Maryland, 523 U.S. 185 (1998), the Supreme Court

considered circumstances that fell between Bruton and Richardson. In Gray, the prosecution

introduced a redacted confession of a codefendant, but the redaction was limited to leaving a blank

space or the word “deleted” in space of the name. The Court held that, where a name is replaced



                                                  34
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.196 Page 35 of 61



“with an obvious indication of deletion,” Bruton applies and no limiting instruction will be

sufficient to cure the violation. Id. at 192.

                 The instant case closely tracks Frazier and bears little similarity to Bruton,

Richardson, and Gray.          Indeed, the Michigan Court of Appeals recognized this similarity,

expressly relying on Frazier in reaching its decision. Here, as in Frazier, the evidence came into

the case during the prosecutor’s opening statement as a preview of expected evidence, not through

the introduction of Welch’s statement. Moreover, as the court of appeals found, the prosecutor’s

statement was made days before the jury was informed that Welch would not testify at trial, the

prosecutor’s preview consisted of only a few sentences, and the prosecutor did not further

emphasize Welch’s purported testimony. Further, significant evidence supported the conviction,

independent of the prosecutor’s remarks about what Welch would have said. Under these

circumstances, the Court concludes that the court of appeals’ resolution of Petitioner’s claim

concerning the prosecutor’s opening statement was neither contrary to nor an unreasonable

application of clearly established Supreme Court precedent.

                 2.       Kubiak’s testimony that Welch and Lewis refused to testify

                 Petitioner’s claim that Kubiak’s testimony that Welch and Lewis refused to testify

violated the Confrontation Clause fares no better than his prior confrontation claim. In his current

argument, Petitioner does not contend that Kubiak introduced any out-of-court statement by either

Welch or Lewis.7 Instead, Kubiak testified only that Welch and Lewis had been subpoenaed and

refused to testify.




7
  The Court previously has determined that the state court’s admission of Lewis’ preliminary-examination testimony
was not a confrontation error that would entitle Petitioner to habeas relief. Similarly, as just discussed, the Court
already has concluded that the prosecutor’s preview of Welch’s expected testimony did not amount to a confrontation
error entitling Petitioner to habeas relief.

                                                        35
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.197 Page 36 of 61



               The Supreme Court has rejected the notion that merely placing a witness on the

stand, knowing that he will refuse to testify (by invoking the privilege against self-incrimination),

invariably violates a defendant’s right to confrontation. See Namet, 373 U.S. 179. The Namet

Court recognized that, in some cases, “inferences from a witness’ refusal to answer added critical

weight to the prosecution’s case in a form not subject to cross-examination, and thus unfairly

prejudiced the defendant.” Id. at 187. However, under the circumstances of the Namet case, the

Court concluded that, by calling witnesses knowing that they would invoke their Fifth Amendment

privilege, the prosecution did not deprive Petitioner of his right of confrontation. The Court

recognized that generating improper inferences was not the only reason for placing the witnesses

on the stand. The prosecutor had reason to doubt whether the invocation of privilege would be

proper; the witnesses had other important trial testimony that was not privileged; and the

invocations of privilege were of limited importance at trial.

               The Michigan Court of Appeals expressly relied on Namet in addressing

Petitioner’s claim. Here, unlike in Namet, neither Welch’s nor Lewis’ refusals to testify were

made on the witness stand. Instead, the witnesses completely refused to testify at trial, despite

being subpoenaed. The circumstances of the instant case, therefore, had far less potential to

encourage jurors to make improper inferences about Petitioner’s guilt. While the prosecutor

undoubtedly intended to explain why her witnesses were not going to testify, she did not suggest

that an inference be made about Petitioner’s guilt from those refusals to testify. Even assuming

that Kubiak’s testimony could be construed as a confrontation error, that error unquestionably was

harmless. See Brecht, 507 U.S. at 636. Under clearly established Supreme Court precedent,

Petitioner was not automatically deprived of his right of confrontation simply because a police

detective mentioned that two witnesses refused to appear.



                                                 36
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.198 Page 37 of 61



VI.      Ground IX: Prosecutorial Misconduct

                  In his ninth habeas ground, Petitioner again complains of prosecutorial misconduct.

This time, however, Petitioner simply lists the alleged incidences of prosecutorial misconduct that

he described in Grounds IV and V. He contends that, when considered together, the various

examples of prosecutorial misconduct amounted to a due process violation.8

                  In deciding whether a Petitioner has demonstrated prosecutorial misconduct

sufficient to violate due process, the Court must consider the seriousness of any errors collectively.

See, e.g., Kyles v. Whitley, 514 U.S. 419 (1995) (evidence suppressed in violation of Brady should

be considered collectively); see also United States v. Dado, 759 F.3d 550, 563 (6th Cir. 2014)

(“[E]xamining an ineffective assistance of counsel claim requires the court to consider ‘the

combined effect of all acts of counsel found to be constitutionally deficient, in light of the totality

of the evidence in the case.’” (quoting Lundgren v. Mitchell, 440 F.3d 754, 770 (6th Cir. 2006)).

                  In the instant case, however, the Court found that the majority of Petitioner’s

allegations of prosecutorial misconduct were not supported by the evidence. To the extent that the

Court assumed arguable errors—the elicitation of Kubiak’s testimony that both Lewis and Welch

refused to testify, the introductory summary of Welch’s testimony, and the brief statement in

closing that Lewis was telling the truth—the Court found that such errors were slight in the context

of the evidence before the jury. Even viewed collectively, Petitioner’s claims fall well short of




8
  The Court notes that, in the Michigan Court of Appeals, Petitioner raised additional claims of prosecutorial
misconduct: (1) the prosecutor committed misconduct by presenting incredible witnesses; (2) the prosecutor engaged
in prejudicial misconduct by repeatedly using the term “murder” during trial, rather than the term “shooting”; and
(3) the prosecutor interjected information, by questioning witness Ford whether Petitioner had used the term “popped
the person.” Wilkins, 2017 WL 4158023, at *8. The court of appeals, applying the appropriate federal standard, found
no prosecutorial misconduct. Petitioner does not raise these three prosecutorial-misconduct claims in his habeas
corpus petition. Accordingly, the are not properly before the Court. Nevertheless, the Court has reviewed the state
court’s thorough resolution of the claims and finds no error, much less constitutional error under the double deference
owed the state-court determination. Parker, 567 U.S. at 47.

                                                         37
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.199 Page 38 of 61



demonstrating that the prosecutor’s errors “so infected the trial with unfairness as to make the

resulting conviction a denial of due process.” Darden, 477 U.S. at 181 (internal quotation omitted).



VII.   Grounds VI & X: Jury Instructions

               In Ground VI of his habeas application, Petitioner argues that the trial court

committed legal error and abused its discretion in failing to instruct the jury on the lesser-included

offense of manslaughter. He contends that, by not giving such an instruction, the court deprived

him of due process and denied him his right to present a complete defense. In Ground X, Petitioner

argues that the trial court issued a defective instruction about how the jury should complete the

verdict form, which, he asserts, deprived him of his right to have his case decided by a jury.

Petitioner asserts that the court’s defective instruction amounts to structural error that entitles him

to habeas relief without consideration of whether the error was harmless.

               Typically, a claim that a trial court gave an improper jury instruction or refused to

give a requested instruction is not cognizable on habeas review. Instead, Petitioner must show that

the erroneous instruction so infected the entire trial that the resulting conviction violates due

process. Henderson v. Kibbe, 431 U.S. 145, 155 (1977). See also Estelle, 502 U.S. at 75

(erroneous jury instructions may not serve as the basis for habeas relief unless they have so infused

the trial with unfairness as to deny due process of law); Rashad v. Lafler, 675 F.3d 564, 569 (6th

Cir. 2012) (same); Sanders, 221 F.3d at 860. If Petitioner fails to meet this burden, he fails to

show that the jury instructions were contrary to federal law. Id.

           A. Lesser-included offense

               The Sixth Circuit Court of Appeals, sitting en banc, has held that the failure to give

an instruction on a lesser-included offense, even when requested by counsel, is not of the

“character or magnitude which should be cognizable on collateral attack.” Bagby v. Sowders, 894

                                                  38
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.200 Page 39 of 61



F.2d 792, 797 (6th Cir. 1990) (en banc). The Bagby Court held that failure to instruct on lesser-

included offenses in a noncapital case is reviewable in a habeas corpus action only if the failure

results in a miscarriage of justice or constitutes an omission inconsistent with the rudimentary

demands of fair procedure. Id.; accord Tegeler v. Renico, 253 F. App’x 521, 524 (6th Cir. 2007);

Todd v. Stegal, 40 F. App’x 25, 28-29 (6th Cir. 2002); Scott v. Elo, 302 F.3d 598, 606 (6th Cir.

2002); Campbell v. Coyle, 260 F.3d 531, 541 (6th Cir. 2001); Samu v. Elo, 14 F. App’x 477, 479

(6th Cir. 2001); Williams v. Hofbauer, 3 F. App’x 456, 458 (6th Cir. 2001). Consequently,

Petitioner’s claim that there was constitutional error in the trial court’s failure to sua sponte instruct

on lesser included-offenses is without merit.

                Moreover, even if the constitution entitled a defendant to an instruction on an

appropriate lesser-included offense, such an instruction would not be appropriate here. After first

recognizing that Petitioner’s claim was defaulted for lack of a contemporaneous objection, the

Michigan Court of Appeals outlined what was required to support an instruction on voluntary

manslaughter and held that the evidence at trial did not support such an instruction:

        “A criminal defendant is entitled to have a properly instructed jury consider the
        evidence against him.”79 “Jury instructions must clearly present the case and the
        applicable law to the jury,” including “all elements of the charged offenses and any
        material issues, defenses, and theories if supported by the evidence.”80 A defendant
        charged with murder is entitled to have the jury instructed regarding the lesser
        included offense of voluntary manslaughter if supported by a rational view of the
        evidence.81 To justify a voluntary manslaughter instruction, there must be evidence
        that “(1) the defendant killed in the heat of passion; (2) the passion was caused by
        adequate provocation; and (3) there was no lapse of time during which a reasonable
        person could have controlled his passions.”82 The adequacy of provocation is
        measured under an objective, reasonable-person standard.83 Whether provocation
        is reasonable is typically a question of fact for the jury, but the court may refuse to
        issue a voluntary manslaughter instruction if, as a matter of law, “no reasonable
        jury could find that the provocation was adequate.”84

        Defense counsel requested a voluntary manslaughter instruction because York
        testified that Walker “threw a little punch” at defendant before running from the
        bus stop. On appeal, defendant also argues that the instruction was warranted
        because there was evidence that he was “jumped” by Walker. We disagree.
                                                   39
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.201 Page 40 of 61



       According to York, defendant was waiting at the bus stop, armed with a gun, for
       the express purpose of confronting Walker. Walker unsuccessfully tried to hit
       defendant only after seeing him approaching at a fast pace. Moreover, immediately
       after this single attempt to strike defendant, Walker tried to run away. A reasonable
       person would not be so provoked by an unsuccessful swing that he would be
       compelled by passion to chase and kill the fleeing “aggressor.” Likewise, the mere
       fact that Walker may have fought with defendant at some unknown time in the past
       does not suggest that defendant was acting in the heat of passion when he shot
       Walker. Because no reasonable jury could have found that these minor instances
       of provocation were sufficient to negate the presence of malice, the trial court did
       not err by rejecting defendant’s request for a voluntary manslaughter instruction.
       79
            Id. at 420-421 (citation omitted).
       80
            People v McGhee, 268 Mich App 600, 606; 709 NW2d 595 (2005).
       81
            People v Mendoza, 468 Mich 527, 541; 664 NW2d 685 (2003).

       82
            People v Tierney, 266 Mich App 687, 714; 703 NW2d 204 (2005).
       83
            People v Mitchell, 301 Mich App 282, 286-287; 835 NW2d 615 (2013).
       84
            Tierney, 266 Mich App at 715 (citation omitted).

Wilkins, 2017 WL 4158023, at *12.

                   Petitioner completely fails to challenge the presumptively correct recitation of the

evidence described by the court of appeals, Shimel, 838 F.3d at 688, and those facts therefore are

accepted as true. Moreover, the state court’s conclusion that the evidence was insufficient to

support a voluntary-manslaughter instruction under state law is binding on this Court. The Sixth

Circuit repeatedly has recognized “‘that a state court’s interpretation of state law, including one

announced on direct appeal of the challenged conviction, binds a federal court sitting in habeas

corpus.’” Stumpf, 722 F.3d at 746 n.6 (quoting Bradshaw, 546 U.S. at 76); see also Thomas, 898

F.3d at 700 n.1 (same).

                   Even were the Court permitted to evaluate whether Petitioner was entitled to a

voluntary manslaughter instruction, the undisputed facts recited in the court of appeals’ denial of

his claim and in the introduction to the court of appeals’ decision demonstrate that Petitioner was



                                                        40
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.202 Page 41 of 61



not reasonably provoked and acting in the heat of passion: he was waiting for Walker with gun,

intending to confront him with the gun, and that Walker only swung at Petitioner after perceiving

that threat. Moreover, Walker immediately ran away, and Petitioner shot Walker while he was

running. Under these circumstances, Petitioner cannot show that the state court’s finding that

Petitioner was not entitled to an instruction on voluntary manslaughter was erroneous, much less

that the failure to give the instruction so infected the trial as to deprive Petitioner of due process.

Henderson, 431 U.S. at 155.

               For all these reasons, Petitioner is not entitled to habeas relief on his sixth habeas

ground.

       B.      Instruction about verdict form

               Petitioner argues in his tenth habeas ground that the court’s instruction about

completing the jury form was confusing and improper, thereby depriving Petitioner of his right to

a fair trial. After first recognizing that the issue was procedurally barred, the Michigan Court of

Appeals concluded that Petitioner’s claim about the jury instruction did not warrant relief:

       Defendant also takes issue with the trial court’s instruction regarding the possible
       verdicts the jury could return for the murder charge. In pertinent part, the verdict
       form read as follows:

            We, the jury, in the above-entitled cause, all 12 jurors being in agreement,
            find upon our oaths that the defendant, NAJEE SHARIF WILKINS, is:

            Count 1

            □ Guilty of First Degree Premeditated Murder

            □ Not Guilty.

            If you find the defendant not guilty of Count 1 or cannot agree, then you
            may consider the lesser included offense of Second Degree Murder.

            Count 2

            □ Guilty of Second Degree Murder


                                                  41
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.203 Page 42 of 61



            □ Not Guilty.

       After identifying the form and the first count, the court explained,

            [Y]ou need to follow the instructions underneath that. If you find the
            defendant not guilty of count one, or you cannot agree on count one, then
            you must -- you may consider the lesser included offense of second degree.
            In other words, you need to follow my instructions here. You cannot find
            the defendant -- you can find him not guilty of both, but you cannot find
            him guilty of both those. One or the other.

       Defendant argues that this instruction was “incredibly confusing” and suggested
       that the jury was prohibited from acquitting him of both offenses. We see no merit
       in defendant’s view of the above-quoted instruction. The court clearly indicated
       that the jury was free to “find [defendant] not guilty of both” alternative counts.[]
       Thus, the trial court did not err with respect to this instruction and defendant is not
       entitled to relief on that basis.

(Wilkins, 2017 WL 4158023, at *13.)

               The Supreme Court repeatedly has rebuffed due process challenges to erroneous

jury instructions. Waddington v. Sarausad, 555 U.S. 179, 192-94 (2009); Henderson, 431 U.S. at

152; Cupp v. Naughten, 414 U.S. 141, 147 (1973); Levingston v. Warden, 891 F.3d 251, 255 (6th

Cir. 2018). “[T]he category of infractions that violate ‘fundamental fairness’” has been defined

“very narrowly.” Dowling, 493 U.S. at 352.

               The instant instruction falls far short of that narrow category of errors that violates

due process. Contrary to Petitioner’s representations, the court did not encourage the jury to

believe that they had to convict Petitioner of either first-degree or second-degree murder. The

court clearly informed the jury that it could find Petitioner not guilty of both offenses. The state

court’s rejection of Petitioner’s tenth habeas ground was neither contrary to nor an unreasonable

application of Supreme Court precedent.

VIII. Grounds VII & XI: Sentencing Issues

               Petitioner makes a variety of arguments in his seventh habeas ground. First, he

asserts that, because he was a juvenile at the time of the offense, imposition of a 45-year minimum

                                                 42
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.204 Page 43 of 61



sentence violated the Eighth Amendment concepts laid down in Miller v. Alabama, 567 U.S. 460

(2012), and Montgomery v. Louisiana, 136 S. Ct. 718 (2016). Second, Petitioner complains that

his sentence was disproportionate and unreasonable—grossly exceeding the guidelines minimum

sentencing range of 22 to 37½ years, in violation of the Eighth Amendment. Third, he argues that

his 45- to 100-year sentence was imposed in violation of the Sixth and Fourteenth Amendments,

because it was based on facts decided by the judge, not the jury. Fourth, in Ground XI, Petitioner

contends that the trial court abused its discretion in calculating the guidelines and in departing

upward from those guidelines, and he suggests that the court’s findings violate his right to due

process.9 The Court will address each of Petitioner’s claims, albeit not in the same order.

              A. Judicial factfinding

                  Petitioner argues that the trial court judge violated his Sixth Amendment right to a

trial by jury and his Fourteenth Amendment right to due process, by using, to enhance his sentence,

facts that had not been admitted by Petitioner or found by a jury beyond a reasonable doubt.

Petitioner bases his argument on the line of cases beginning with Apprendi v. New Jersey, 530

U.S. 466 (2000), and including Ring v. Arizona, 53 U.S. 584 (2002), Blakely v. Washington, 542

U.S. 296 (2004), United States v. Booker, 543 U.S. 220 (2005), and Alleyne v. United States, 570

U.S. 99 (2013). In Apprendi, the Supreme Court held that “[o]ther than the fact of a prior

conviction, any fact that increases the penalty for a crime beyond the prescribed statutory

maximum must be submitted to a jury, and proved beyond a reasonable doubt.” 530 U.S. at 490.

Apprendi enunciated a new rule of Sixth Amendment jurisprudence. In the subsequent case of

Blakely, the Court applied the rule of Apprendi to a state sentencing-guideline scheme, under



9
  Petitioner also argues in Ground XI that his trial attorney was ineffective in failing to object to the calculations and
the ultimate sentence. Petitioner raises the same argument as one of four claims presented in his twelfth habeas
ground. The Court will address all of Petitioner’s ineffective-assistance claims together when addressing Ground XII.

                                                           43
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.205 Page 44 of 61



which the maximum penalty could be increased by judicial fact-finding. The Blakely Court held

that the state guideline scheme violated the Sixth and Fourteenth Amendments, reiterating the rule

that any fact that increases the maximum sentence must be “admitted by the defendant or proved

to a jury beyond a reasonable doubt.” See Booker, 543 U.S. at 232 (citing Blakely, 542 U.S. at

303).

               Thereafter, in Alleyne, 570 U.S. 99, the Supreme Court held that the Blakely line of

cases applies equally to mandatory minimum sentences. In People v. Lockridge, 870 N.W.2d 502

(Mich. 2015), the Michigan Supreme Court held that, under Alleyne, the Michigan sentencing

guidelines scheme violates the Sixth Amendment, because the “guidelines require judicial fact-

finding beyond facts admitted by the defendant or found by the jury to score offense variables []

that mandatorily increase the floor of the guidelines minimum sentence range.” Lockridge, 870

N.W.2d at 506 (emphasis in original). The Court’s remedy for the unconstitutionality of the

Michigan guidelines was to sever and strike the mandatory component of the guidelines and make

the guidelines advisory only. Id. at 520-21 (relying on Booker, 543 U.S. at 264-265 (holding that

the remedy for the unconstitutionality of the mandatory federal sentencing guidelines was to sever

only the mandatory component, still requiring courts to consider the guidelines, but making them

advisory and subject to review for reasonableness)).

               On August 24, 2018, the Sixth Circuit agreed with the Lockridge analysis.

Robinson v. Woods, 901 F.3d 710 (6th Cir. 2018). The Robinson court held that the Supreme

Court’s decision in Alleyne clearly established that Michigan’s mandatory minimum sentencing

scheme was unconstitutional. Robinson, 901 F.3d at 714. The court reasoned that, “[]a]t bottom,

Michigan’s sentencing regime violated Alleyne’s prohibition on the use of judge-found facts to

increase mandatory minimum sentences. Id. at 716 (citing Alleyne, 570 U.S. at 111-12).



                                                44
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.206 Page 45 of 61



                In the instant case, Petitioner was sentenced in 2016, nearly three years after the

Supreme Court decided Alleyne.          Alleyne therefore was clearly established at the time of

Petitioner’s sentence. However, as the Michigan Court of Appeals recognized, Petitioner also was

sentenced eight months after Lockridge was decided. As a result, at the time Petitioner was

sentenced, the sentencing guidelines no longer were mandatory, but advisory only.

                As the Supreme Court repeatedly has recognized, purely advisory applications of

the guidelines do not run afoul of the Sixth Amendment. See Booker, 543 U.S. at 232 (“If the

Guidelines as currently written could be read as merely advisory provisions that recommended,

rather than required, the selection of particular sentences in response to differing sets of facts, their

use would not implicate the Sixth Amendment. We have never doubted the authority of a judge to

exercise broad discretion in imposing a sentence within a statutory range.”); see also Apprendi,

530 U.S. at 481-82 (reiterating that “‘a sentence imposed by a federal district judge, if within

statutory limits, is generally not subject to review’”) (emphasis added) (quoting United States v.

Tucker, 404 U.S. 443, 447 (1972)); see also Reign v. Gidley, 929 F.3d 777, 781 (6th Cir. 2019)

(“But the constitutional error here was the mandatory application of the guidelines, not merely the

consideration of judge-found facts.”) “Consideration of the Michigan sentencing guidelines

minimum range was entirely discretionary at the time the trial court sentenced Petitioner.

Moreover, the judge ignored the advisory guidelines when he exercised his discretion to depart

upward, setting Petitioner’s minimum sentence outside of the minimum range provided by the

guidelines. The sentence, therefore, was neither contrary to, nor an unreasonable application of,

Alleyne.




                                                   45
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.207 Page 46 of 61



       B.         Application of Sentencing Guidelines & Due Process

                  Petitioner argues that the state court misapplied the sentencing guidelines and

departed from those guidelines for an improper reason. He suggests that the court violated state

law and the Due Process Clause of the Fourteenth Amendment.

                  “[A] federal court may issue the writ to a state prisoner ‘only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States.’” Wilson v.

Corcoran, 562 U.S. 1, 5 (2010) (quoting 28 U.S.C. § 2254(a)). A habeas petition must “state facts

that point to a ‘real possibility of constitutional error.’” Blackledge v. Allison, 431 U.S. 63, 75 n.7

(1977) (quoting Advisory Committee Notes on Rule 4, Rules Governing Habeas Corpus Cases).

The federal courts have no power to intervene on the basis of a perceived error of state law. Wilson,

562 U.S. at 5; Bradshaw, 546 U.S. at 76; Estelle, 502 U.S. at 67-68 (1991); Pulley v. Harris, 465

U.S. 37, 41 (1984). Claims concerning the improper application of sentencing guidelines are state-

law claims and typically are not cognizable in habeas corpus proceedings. See Hutto v. Davis, 454

U.S. 370, 373-74 (1982) (federal courts normally do not review a sentence for a term of years that

falls within the limits prescribed by the state legislature); Austin v. Jackson, 213 F.3d 298, 301-02

(6th Cir. 2000) (alleged violation of state law with respect to sentencing is not subject to federal

habeas relief).

                  Petitioner also fails to demonstrate a due process violation arising out of the court’s

calculation of the guidelines and decision to depart. A sentence may violate due process if it is

based upon material “misinformation of constitutional magnitude.” Roberts v. United States, 445

U.S. 552, 556 (1980; see also Tucker, 404 U.S. at 447; Townsend v. Burke, 334 U.S. 736, 741

(1948). To prevail on such a claim, the petitioner must show (1) that the information before the

sentencing court was materially false, and (2) that the court relied on the false information in

imposing the sentence. Tucker, 404 U.S. at 447; United States v. Stevens, 851 F.2d 140, 143 (6th
                                                    46
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.208 Page 47 of 61



Cir. 1988); United States v. Polselli, 747 F.2d 356, 358 (6th Cir. 1984). A sentencing court

demonstrates actual reliance on misinformation when the court gives “explicit attention” to it,

“found[s]” its sentence “at least in part” on it, or gives “specific consideration” to the information

before imposing sentence. Tucker, 404 U.S. at 444, 447.

               Petitioner does not identify any facts found by the court at sentencing that were

either materially false or based on false information. He therefore fails to demonstrate that his

sentence violated due process. Tucker, 404 U.S. at 447; United States v. Lanning, 633 F.3d 469,

477 (6th Cir. 2011) (rejecting due process claim where the petitioner failed to point to specific

inaccurate information relied upon by the court).

       C.      Disproportionality & Reasonableness: State Law & Eighth Amendment

               To the extent Petitioner intends to suggest that his sentence was disproportionate

under People v. Milbourn, 461 N.W.2d. 1 (Mich. 1990), or unreasonable under People v.

Steanhouse, 902 N.W.2d 327 (Mich. 2017), he fails to raise a cognizable habeas claim. In

Milbourn, the Michigan Supreme Court held that a sentencing court must exercise its discretion

within the bounds of Michigan’s legislatively prescribed sentence range and pursuant to the intent

of Michigan’s legislative scheme of dispensing punishment according to the nature of the offense

and the background of the offender. Milbourn, 461 N.W.2d at 9-10; People v. Babcock, 666

N.W.2d 231, 236 (Mich. 2003). Nearly three decades later, in Steanhouse, Michigan Supreme

Court held that a sentencing court’s departure from the sentencing guidelines is unreasonable if

the court abused its discretion. Steanhouse, 902 N.W.2d at 335. The proper test for determining

whether the sentencing court abused its discretion, it held, is found in Milbourn’s proportionality

analysis. Id. In other words, a sentence departing from the guidelines is unreasonable if it is

disproportionate. Clarifying its holding, the Steanhouse court expressly rejected adopting factors

used by the federal courts. Id. It is plain that Milbourn, and thus Steanhouse, were decided under
                                                 47
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.209 Page 48 of 61



state, not federal, principles. See Lunsford v. Hofbauer, No. 94-2128, 1995 WL 236677, at *2 (6th

Cir. Apr. 21, 1995); Atkins v. Overton, 843 F. Supp. 258, 260 (E.D. Mich. 1994). As previously

discussed, a federal court may grant habeas relief solely on the basis of federal law and has no

power to intervene on the basis of a perceived error of state law. See Wilson, 562 U.S. at 5;

Bradshaw, 546 U.S. at 76; Pulley, 465 U.S. at 41. Thus, Petitioner’s claim based on Milbourn and

Steanhouse is not cognizable in a habeas corpus action.

               Moreover, Petitioner’s claim that his sentence was disproportionate under the

Eighth Amendment is without merit. The United States Constitution does not require strict

proportionality between a crime and its punishment. Harmelin v. Michigan, 501 U.S. 957, 965

(1991); United States v. Marks, 209 F.3d 577, 583 (6th Cir. 2000). “Consequently, only an extreme

disparity between crime and sentence offends the Eighth Amendment.” Marks, 209 F.3d at 583;

see also Lockyer v. Andrade, 538 U.S. 63, 77 (2003) (gross disproportionality principle applies

only in the extraordinary case); Ewing v. California, 538 U.S. 11, 36 (2003) (principle applies only

in “‘the rare case in which a threshold comparison of the crime committed and the sentence

imposed leads to an inference of gross disproportionality’”) (quoting Rummel v. Estelle, 445 U.S.

263, 285 (1980)). A sentence that falls within the maximum penalty authorized by statute

“generally does not constitute ‘cruel and unusual punishment.’” Austin v. Jackson, 213 F.3d 298,

302 (6th Cir. 2000) (quoting United States v. Organek, 65 F.3d 60, 62 (6th Cir. 1995)). Further,

“[f]ederal courts will not engage in a proportionality analysis except in cases where the penalty

imposed is death or life in prison without possibility of parole.” United States v. Thomas, 49 F.3d

253, 261 (6th Cir. 1995). Petitioner was not sentenced to death or life in prison without the

possibility of parole, and his sentence falls within the maximum penalty under state law.




                                                48
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.210 Page 49 of 61



Petitioner’s sentence therefore does not present the extraordinary case that runs afoul of the Eighth

Amendment’s ban on cruel and unusual punishment.

               Further, the Miller decision does not alter the Eighth Amendment calculus. In

Miller, 567 U.S. 460, the Supreme Court held that the Eighth Amendment prohibits a sentencing

scheme that mandates life in prison without parole for juvenile offenders, concluding that such a

scheme creates an unreasonable possibility of a disproportionate sentence. Id. at 479. The Court

reiterated its prior recognition that “children are constitutionally different from adults for

sentencing purposes.”     Id. at 471.    The Court highlighted children’s “‘lack of maturity,’”

“‘underdeveloped sense of responsibility,’” “‘vulnerab[ity] . . . to negative influences and outside

pressures,’” and that they “lack the ability to extricate themselves from horrific, crime-producing

settings.” Id. (quoting Roper v. Simmons, 543 U.S. 551, 569 (2005) (holding that a person under

18 at the time of the crime may not be executed)). In addition, the Miller Court repeated that,

“because a child’s character is not as ‘well formed’ as an adult’s, his traits are ‘less fixed’ and his

actions are less likely to be ‘evidence of irretrievabl[e] deprav[ity].’” Id. (quoting Roper, 543 U.S.

at 570). The Court therefore instructed that, before sentencing a person who was a juvenile at the

time of the offense to life imprisonment without parole, the sentencing court must consider “how

children are different, and how those differences counsel against irrevocably sentencing them to a

lifetime in prison.” Id. at 480. Subsequently, in Montgomery v. Louisiana, 136 S. Ct. 718 (2016),

the Supreme Court held that Miller announced a new substantive constitutional rule that was

retroactive on state collateral review. Id. at 735-36.

               Although a court may conclude that the considerations raised in Miller are relevant

to a court’s discretionary imposition of a lesser sentence on a juvenile, Miller does not mandate

those considerations and does not clearly establish that the Eighth Amendment bars a sentence of



                                                  49
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.211 Page 50 of 61



45 to 100 years’ imprisonment on a juvenile who was 17 at the time of the offense. See Atkins v.

Crowell, 945 F.3d 476, 478 (6th Cir. 2019). Both before and after Miller, proportionality review

under the Eighth Amendment is limited to cases involving a sentence of death or life imprisonment

without parole.

IX.    Ground VIII: Sufficiency of the Evidence

                Petitioner argues that the evidence was insufficient to support his conviction,

because much of the evidence was constitutionally infirm or inadmissible, because he was denied

his rights to confrontation, because of prosecutorial misconduct, and as the result of defective jury

instructions.

                To the extent that Petitioner argues that the prosecution introduced insufficient,

competent evidence to support his conviction, his claim is meritless. A § 2254 challenge to the

sufficiency of the evidence is governed by the standard set forth by the Supreme Court in Jackson

v. Virginia, 443 U.S. 307, 319 (1979), which is “whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” This standard of review recognizes the trier of fact’s

responsibility to resolve reasonable conflicts in testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts. Id. Issues of credibility may not be

reviewed by the habeas court under this standard. See Herrera v. Collins, 506 U.S. 390, 401-02

(1993). Rather, the habeas court is required to examine the evidence supporting the conviction, in

the light most favorable to the prosecution, with specific reference to the elements of the crime as

established by state law. Jackson, 443 U.S. at 324 n.16; Allen v. Redman, 858 F.2d 1194, 1196-

97 (6th Cir. 1988).

                The Jackson v. Virginia standard “gives full play to the responsibility of the trier of

fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable
                                                  50
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.212 Page 51 of 61



inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at 319. Moreover, because both

the Jackson standard and AEDPA apply to Petitioner’s claims, “the law commands deference at

two levels in this case:     First, deference should be given to the trier-of-fact’s verdict, as

contemplated by Jackson; second, deference should be given to the Michigan Court of Appeals’

consideration of the trier-of-fact’s verdict, as dictated by AEDPA.” Tucker v. Palmer, 541 F.3d

652, 656 (6th Cir. 2008). This standard erects “‘a nearly insurmountable hurdle’” for petitioners

who seek habeas relief on sufficiency-of-the-evidence grounds. Davis v. Lafler, 658 F.3d 525,

534 (6th Cir. 2008) (quoting United States v. Oros, 578 F.3d 703, 710 (7th Cir. 2009)).

               The facts recited by the state court, which must be presumed true by this Court,

amply support the jury’s verdict of second-degree murder. Second-degree murder requires the

following elements: (1) a death; (2) caused by an act of the defendant, (3) with malice, and

(4) without justification or excuse. People v. Goecke, 579 N.W.2d 868, 878 (Mich. 1998). “Malice

is defined as the intent to kill, the intent to cause great bodily harm, or the intent to do an act in

wanton and willful disregard of the likelihood that the natural tendency of such behavior is to cause

death or great bodily harm.” Id. (citing People v. Aaron, 299 N.W.2d 304, 326 (Mich.1980)).

               Petitioner does not seriously dispute the evidence recited by the Michigan Court of

Appeals, which includes testimony from Dareyon York, who described Petitioner waiting at the

bus stop and chasing after the victim, shooting his .22 caliber handgun at the victim. York did not

see the victim fall to the ground, but he testified that Petitioner was upset and stated repeatedly

that the victim had fallen. Cell phone records corroborated York’s description of events. Arthur

Brown, who was not a member of either gang, also corroborated York’s testimony. Brown testified

that he saw the two people chasing Walker, both carrying guns, and he recognized both of the

pursuers. He also testified that both men were carrying guns, but only Petitioner fired. Brown



                                                 51
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.213 Page 52 of 61



further testified that he had spoken to Petitioner later, and Petitioner told Brown that “he just had

a beef with the young man,” that “he did what he had to do,” and that he “laid [Walker] down.”

Wilkins, 2017 WL 4158023, at *2. The evidence indicated that a feud was ongoing between the

two rival gangs, of which Petitioner and the victim were respective members. Other witnesses

reported conversations with Petitioner in which he tacitly admitted responsibility for the victim’s

death. In addition, the prosecutor presented evidence, including recordings and letters of Petitioner

himself, involving threats made to several witnesses by Petitioner and his brother. Taken together,

the evidence was more than sufficient to support a rational jury’s conclusion that the evidence

supported all elements of second-degree murder.

               Petitioner argues, however, that unexplained portions of this evidence were

constitutionally infirm or inadmissible. By this argument, Petitioner appears to suggest that the

prosecutor’s witnesses should not be believed. As the court of appeals recognized, such challenges

to the credibility of witnesses, are for the jury. Indeed, as earlier discussed, a court sitting on

habeas review may not consider questions of credibility. Herrera, 506 U.S. at 401-02. Petitioner

provides nothing more than his conclusory statement about the infirmity of witness testimony. He

utterly fails to overcome the double deference owed the state court’s denial of his claim.

               The remainder of Petitioner’s arguments about the sufficiency of the evidence

appear to be simple restatements of his claims that he was denied the right to confrontation, was

subjected to prosecutorial misconduct, and received constitutionally inadequate jury instructions.

The Court previously rejected those claims. Petitioner’s argument appears to be an attempt to

cumulate those alleged errors to create a constitutional issue.

               Under the AEDPA, a court only may grant habeas relief based on a misapplication

of Supreme Court law. Bailey, 271 F.3d at 655. The Sixth Circuit repeatedly has stated that



                                                 52
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.214 Page 53 of 61



cumulative-error claims are not cognizable on habeas review. “The Supreme Court has not held

that constitutional claims that would not individually support habeas relief may be cumulated in

order to support relief.” Scott v. Elo, 302 F.3d 598, 607 (6th Cir. 2002); see also Keith v. Mitchell,

455 F.3d 662, 679 (6th Cir. 2006); Williams v. Anderson, 460 F.3d 789, 816 (6th Cir. 2006); Baze

v. Parker, 371 F.3d 310, 330 (6th Cir. 2004); Millender v. Adams, 376 F.3d 520, 529 (6th Cir.

2004); Lorraine v. Coyle, 291 F.3d 416, 447 (6th Cir. 2002). Moreover, because the Court has

concluded above that the individual claims are without merit, Petitioner cannot show that the

cumulative error violated his constitutional rights. See Seymour, 224 F.3d at 557.

               For all these reasons, Petitioner is not entitled to relief on his eighth habeas ground.

X.     Ineffective Assistance of Trial Counsel: Grounds XI & XII

               In Ground XII of his habeas application, Petitioner argues that he was denied the

effective assistance of counsel in four specific ways: (1) counsel failed to call Marquis Thomas as

a witness at trial; (2) counsel failed to object to the prosecutor’s allegedly improper remarks;

(3) counsel failed to object to the court’s confusing jury instructions; and (4) counsel failed to

object to the errors in the trial court’s calculation of the sentencing guidelines. In conjunction with

the first of these claims of attorney error, Petitioner seeks an evidentiary hearing (ECF No. 5) and

the appointment of an attorney (ECF No. 6) in this Court. In Ground XI, Petitioner specifically

alleges ineffective assistance of counsel relating to the scoring of his sentencing guidelines, the

fourth claim of ineffective assistance raised in Ground XII.

               In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court established

a two-prong test by which to evaluate claims of ineffective assistance of counsel. To establish a

claim of ineffective assistance of counsel, the petitioner must prove:            (1) that counsel’s

performance fell below an objective standard of reasonableness; and (2) that counsel’s deficient

performance prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.
                                                  53
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.215 Page 54 of 61



Id. at 687.      A court considering a claim of ineffective assistance must “indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689. The defendant bears the burden of overcoming the presumption that the

challenged action might be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350

U.S. 91, 101 (1955)); see also Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding

that counsel’s strategic decisions were hard to attack). The court must determine whether, in light

of the circumstances as they existed at the time of counsel’s actions, “the identified acts or

omissions were outside the wide range of professionally competent assistance.” Strickland, 466

U.S. at 690. Even if a court determines that counsel’s performance was outside that range, the

defendant is not entitled to relief if counsel’s error had no effect on the judgment. Id. at 691.10

                   As the Supreme Court repeatedly has recognized, when a federal court reviews a

state court’s application of Strickland under § 2254(d), the deferential standard of Strickland is

“doubly” deferential. Harrington, 562 U.S. at 105 (citing Knowles, 556 U.S. at 123); see also Burt

v. Titlow, 571 U.S. 12, 13 (2013); Cullen v. Pinholster, 563 U.S. 170, 190 (2011); Premo v. Moore,

562 U.S. 115, 122 (2011). In those circumstances, the question before the habeas court is “whether

there is any reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.;

Jackson v. Houk, 687 F.3d 723, 740-41 (6th Cir. 2012) (stating that the “Supreme Court has




10
  Petitioner argues that his claims of attorney error should not be analyzed under the Strickland standard, but instead
under the standard set forth in United States v. Cronic, 466 U.S. 648 (1984). In Cronic, the Supreme Court recognized
that, “when counsel was either totally absent, or prevented from assisting the accused during a critical stage of the
proceeding[,]” a court must presume prejudice. Id. at 659 n.25. Only three types of cases warrant the presumption of
prejudice: (1) when the accused is denied the presence of counsel at a critical stage; (2) when counsel “entirely fails
to subject the prosecution’s case to meaningful adversarial testing”; and (3) when counsel is placed in circumstances
in which competent counsel very likely could not render assistance. Henness v. Bagley, 644 F.3d 308, 323-24 (6th
Cir. 2011) (citing Bell v, Cone, 535 U.S. 685, 695-96 (2002)). Petitioner utterly fails to demonstrate that he was denied
the presence of counsel at any point in the proceedings, that his attorney entirely failed to represent him, or his attorney
was prevented by circumstances from representing him. Instead, he challenges ordinary attorney error and routine
failures to object. Such claims are analyzed under Strickland.

                                                            54
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.216 Page 55 of 61



recently again underlined the difficulty of prevailing on a Strickland claim in the context of habeas

and AEDPA . . . .”) (citing Harrington, 562 U.S. at 102).

                The Michigan Court of Appeals recited the applicable federal standard and

expressly invoked Strickland. Applying that standard, the court summarily denied the claims

regarding counsel’s failure to object to the prosecutor’s remarks, the allegedly confusing jury

instructions, and the improper scoring of the guidelines. The court held that, because the

underlying claims lacked merit or did not prejudice Petitioner, Petitioner could not demonstrate

either that counsel’s failures to object were objectively unreasonable or that they had an effect on

the judgment.

                The court of appeals’ decision on these claims was patently reasonable. This Court

previously agreed with the state court that the underlying claims about prosecutorial misconduct,

instructional error, and guidelines scoring were meritless and/or noncognizable in this proceeding.

To the extent that this Court concluded that Petitioner’s claims about the jury instructions and

guidelines scoring were noncognizable, state-court determinations, the court of appeals’ findings

that the grounds were meritless under state law are binding on this Court. See Johnson v. United

States, 559 U.S. 133, 138 (2010); Bradshaw, 546 U.S. at 76. Because the court of appeals found

no error in those claims, any objection would have been futile. An attorney’s failure to make a

frivolous or meritless motion does not constitute ineffective assistance of counsel. See Mahdi v.

Bagley, 522 F.3d 631, 638 (6th Cir. 2008) (“No prejudice flows from the failure to raise a meritless

claim.”); Smith v. Bradshaw, 591 F.3d 517, 523 (6th Cir. 2010); O’Hara v. Brigano, 499 F.3d 492,

506 (6th Cir. 2007); Chegwidden v. Kapture, 92 F. App’x 309, 311 (6th Cir. 2004); Harris v.

United States, 204 F.3d 681, 683 (6th Cir. 2000).




                                                 55
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.217 Page 56 of 61



               Moreover, because this Court has found no error in the state court’s resolution of

Petitioner’s constitutional prosecutorial-misconduct claims and/or has concluded that any

prosecutorial misconduct was not prejudicial, Petitioner cannot show “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. Petitioner therefore cannot demonstrate that he was

prejudiced by his attorney’s failure to object.

               Petitioner’s remaining claim of ineffective assistance of counsel requires a more

detailed analysis. In that claim, Petitioner contends that Marquis Thomas, a prisoner at the Gus

Harrison Correctional Facility (ARF) from February 2014 through at least January 16, 2015, sent

a letter to the Kent County Prosecutor on January 16, 2015. In the letter, Thomas stated that David

Christian and Juwaan Haasan also were housed at ARF. Christian and Hassen allegedly told

Thomas that they had lied to the police and that they were involved in the plan to shoot and rob

Walker when Walker came to the park to buy drugs. They stated that they had framed an innocent

man. (Thomas Letter, ECF No. 4-1, PageID.130-31.) In an affidavit signed on December 19,

2016, Thomas states that, after writing the letter to the prosecutor, he does not remember being

interviewed by the police or asked to testify for Petitioner. Thomas states that he learned on

December 13, 2016, that Petitioner had been convicted. He therefore prepared an affidavit on

December 19. 2016, because he believed that Petitioner was innocent of the offense. Petitioner

filed his Standard 4 brief on appeal, in which he raised the issue, and he simultaneously filed a

motion to remand the case for an evidentiary hearing. The court of appeals denied the motion to

remand on March 20, 2017.

               In reviewing the claim, the Michigan Court of Appeals made the following

determinations:



                                                  56
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.218 Page 57 of 61



       Defendant argues that he was denied the effective assistance of counsel because his
       trial attorney failed to call Marquis Thomas as a defense witness. According to
       defendant, Thomas would have testified that David Christian admitted shooting
       Walker after luring him to the park with the intention of robbing him. However,
       defendant failed to support this claim of error with evidence contained in the lower
       court record. Instead, defendant attached a letter written by Thomas before
       defendant’s trial and a later affidavit attesting to the same facts. Pursuant to MCR
       7.210(A)(1), the record on appeal consists of “the original papers filed in [the
       lower] court or a certified copy, the transcript of any testimony or other proceedings
       in the case appealed, and the exhibits introduced.” Thus, defendant’s reliance on
       Thomas’s letter and affidavit is misplaced, as it constitutes an improper attempt to
       expand the record on appeal beyond the information presented in the lower court.

       Furthermore, even if this Court were to consider Thomas’s letter and affidavit,
       defendant still failed to establish the factual predicate for his claim. Generally,
       “[d]ecisions regarding whether to call or question witnesses are presumed to be
       matters of trial strategy.”118 In the absence of a Ginther hearing, defense counsel’s
       reasons for declining to call Thomas as a witness are unclear. Nonetheless, we have
       no difficulty concluding that counsel’s decision was objectively reasonable and
       consistent with sound trial strategy. Thomas’s second-hand explanation of David’s
       alleged admission was contradicted by the eyewitness testimony offered by York
       and Brown. It was also undermined by the numerous witnesses who heard
       defendant take responsibility for the same shooting. Additionally, because
       Thomas’s only knowledge concerning the incident was based upon his jailhouse
       conversation with David, it is improbable that the jury would find Thomas’s
       contradictory testimony more credible than the evidence offered by witnesses who
       had first-hand knowledge concerning the shooting or the ongoing feud leading up
       to Walker’s death.
       118
             People v. Russell, 297 Mich. App. 707, 716; 825 N.W.2d 623 (2012).

Wilkins, 2017 WL 4158023, at *17.

                  Petitioner contends that, by denying his request for an evidentiary hearing, the court

of appeals prevented him from developing the trial-court record that would have supported his

claim. He asks this Court to hold an evidentiary hearing.

                  The ability of a habeas corpus petitioner to introduce new evidence in support of

his habeas corpus petition is significantly circumscribed by the AEDPA. The Supreme Court has

underscored the fundamental policy of AEDPA to “strongly discourage” petitioners from

submitting new evidence in support of their request for relief in federal court. Pinholster, 563 U.S.


                                                       57
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.219 Page 58 of 61



at 185-86. Except in those circumstances allowed by 28 U.S.C. § 2254(e)(2), habeas corpus review

is limited to the record that was before the state court. 563 U.S. at 185-86.

               Under 28 U.S.C. 2254(e)(2), if an applicant has failed to develop a record in state

court, a federal court on habeas review may grant a hearing only when the petitioner can

demonstrate both of the following:

       (A)     the claim relies on

               (i)     a new rule of constitutional law, made retroactive to cases on
                       collateral review by the Supreme Court, that was previously
                       unavailable; or

               (ii)    a factual predicate that could not have been previously discovered
                       through the exercise of due diligence; and

       (B)     the facts underlying the claim would be sufficient to establish by clear and
               convincing evidence that but for constitutional error, no reasonable
               factfinder would have found the applicant guilty of the underlying offense.

Id. Moreover, where the issue was adjudicated on the merits in the state court proceedings, the

Supreme Court has held that federal habeas corpus “review under § 2254(d)(1) is limited to the

record that was before the state court . . . .” Pinholster, 563 U.S. at 185. In such circumstances, a

federal habeas court is barred from holding an evidentiary hearing. Id.

               Petitioner argues that the court of appeals should not be considered to have decided

the issue on the merits, because Petitioner was denied an evidentiary hearing on the effectiveness

of counsel. In Ballinger v. Prelesnik, 709 F.3d 558, 562-63 (6th Cir. 2013), the Sixth Circuit

applied Pinholster to the appellant’s ineffective-assistance-of-counsel claim, despite the fact that

highly relevant documents were absent from the record before the state court and the state court

denied an evidentiary hearing. The court held that the question under Pinholster was whether the

state adjudicated the claim on the merits. The court concluded that, although the state court’s

decision was brief, the court, under Harrington, 562 U.S. at 784, was required to presume the

                                                 58
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.220 Page 59 of 61



clearly raised issue was decided on the merits. Applying both Pinholster and Harrington, the

Ballinger court concluded that the federal court was not permitted to take new evidence. Ballinger,

709 F.3d at 561. The court held that, “[w]hile allowing a petitioner to supplement an otherwise

sparse trial court record may be appealing, especially where he diligently sought to do so in state

court, the plain language of Pinholster and Harrington precludes it.” Id. at 562 (citing Atkins v.

Clarke, 642 F.3d 47, 49 (1st Cir. 2011)).

               In the instant case, the Michigan Court of Appeals unquestionably decided the issue

both on procedural grounds and on the merits. As Ballinger makes clear, the Supreme Court does

not permit this Court to hold an evidentiary hearing under these circumstances. 709 F.3d at 561-

62. Accordingly, the Court will deny Petitioner’s motion for an evidentiary hearing. In reviewing

Petitioner’s claim, the Court is limited to the record before the state courts.

               Relying on the presumption that counsel’s decision was based on reasonable trial

strategy, see Strickland, 466 U.S. at 689, the Michigan Court of Appeals held that counsel

reasonably could have concluded that Thomas’ testimony—which consisted of nothing more than

second-hand information that conflicted with the testimony of other witnesses and Petitioner’s

own past statements—would not have been persuasive at trial. The court further held that

Petitioner failed to demonstrate prejudice, because, given the same limited value of Thomas’

evidence and the presence of substantial conflicting evidence, it was improbable that a jury would

have believed Thomas.

               The state court’s determinations on both prongs of the Strickland analysis

constituted reasonable applications of clearly established Supreme Court precedent. Petitioner

fails to overcome the double deference owed to those determinations. Harrington, 562 U.S. at




                                                  59
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.221 Page 60 of 61



105. Accordingly, he is not entitled to either an evidentiary hearing or relief on his final claim of

ineffective assistance of counsel.

XI.    Pending Motions

               As discussed, Petitioner’s motion for an evidentiary hearing (ECF No. 5) will be

denied, as this Court is without authority to grant such motion where, as here, the state court has

denied Petitioner’s ineffective-assistance-of-counsel claim on the merits.

               Also pending is Petitioner’s motion to appoint counsel (ECF No. 6). As Petitioner

recognizes, indigent habeas petitioners have no constitutional right to a court-appointed attorney.

Johnson v. Avery, 393 U.S. 483, 488 (1969); Barker v. Ohio, 330 F.2d 594, 594-95 (6th Cir. 1964);

see also Lovado v. Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993). The Court is required by rule

to appoint an attorney only if an evidentiary hearing is necessary or if the interest of justice so

requires. Rule 8(c), Rules Governing Section 2254 Cases. Prior to reaching its decision on the

merits, the Court considered both the complexity of the issues and Petitioner’s evident ability to

present his claims. The assistance of counsel was not necessary to the proper presentation of

Petitioner’s petition. Petitioner’s motion for a court-appointed attorney will therefore be denied.

XII.   Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

                                                 60
Case 2:20-cv-00042-PLM-MV ECF No. 11 filed 06/25/20 PageID.222 Page 61 of 61



Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”        Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. However, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial

of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.



Dated:    June 25, 2020                                 /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                                 61
